Exhibit 10.1

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of

August 23, 2016

among

WESTLAKE CHEMICAL CORPORATION,

The Other Borrowers Referred to Herein,

The Guarantors Referred to Herein,

The Lenders Party Hereto

The Issuing Banks Party Hereto

and

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

as Administrative Agent.

 

 

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION,

as Sole Bookrunner and Sole Lead Arranger,

BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA and PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

     PAGE   ARTICLE I    DEFINITIONS   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Classification of Loans and Borrowings

     24   

SECTION 1.03. Terms Generally

     24   

SECTION 1.04. Accounting Terms; GAAP

     25    ARTICLE II    THE CREDITS   

SECTION 2.01. Commitments

     25   

SECTION 2.02. Loans and Borrowings

     25   

SECTION 2.03. Requests for Revolving Borrowings

     26   

SECTION 2.04. [Reserved.]

     27   

SECTION 2.05. Swingline Loans

     27   

SECTION 2.06. Letters of Credit

     28   

SECTION 2.07. Funding of Borrowings

     32   

SECTION 2.08. Interest Elections

     33   

SECTION 2.09. Termination and Reduction of Commitments; Mandatory Repayments

     34   

SECTION 2.10. Repayment of Loans; Evidence of Debt

     35   

SECTION 2.11. Prepayment of Loans

     36   

SECTION 2.12. Fees

     36   

SECTION 2.13. Interest

     37   

SECTION 2.14. Alternate Rate of Interest

     38   

SECTION 2.15. Increased Costs

     38   

SECTION 2.16. Break Funding Payments

     39   

SECTION 2.17. Payments Free of Taxes

     40   

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     44   

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

     45   

SECTION 2.20. Defaulting Lenders

     46   

SECTION 2.21. Increased Commitments, Additional Lenders

     47    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01. Organization; Qualification

     49   

SECTION 3.02. Authorization; Validity; Enforceability

     49   

SECTION 3.03. Governmental Approvals; No Conflicts

     49   

SECTION 3.04. Financial Condition; No Material Adverse Change; Projections

     49   

SECTION 3.05. Reserved.

     50   

SECTION 3.06. Litigation and Environmental Matters

     50   

SECTION 3.07. Compliance with Laws and Agreements

     50   

SECTION 3.08. Investment Company Status

     50   

SECTION 3.09. Taxes

     50   

SECTION 3.10. ERISA

     50   

 

i



--------------------------------------------------------------------------------

     PAGE  

SECTION 3.11. Disclosure

     51   

SECTION 3.12. Sanctions

     51   

SECTION 3.13. Margin Regulations

     51   

SECTION 3.14. [Reserved.]

     51   

SECTION 3.15. [Reserved.]

     51   

SECTION 3.16. USA PATRIOT Act

     51   

SECTION 3.17. Intellectual Property Matters

     51    ARTICLE IV    CONDITIONS   

SECTION 4.01. Effective Date

     52   

SECTION 4.02. Each Credit Event

     53   

SECTION 4.03. First Borrowing by Each Eligible Subsidiary

     53    ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01. Financial Statements; Ratings Change and Other Information

     54   

SECTION 5.02. Notices of Material Events

     56   

SECTION 5.03. Existence; Conduct of Business

     56   

SECTION 5.04. Payment of Obligations

     56   

SECTION 5.05. Maintenance of Properties; Insurance

     56   

SECTION 5.06. Books and Records; Inspection Rights

     56   

SECTION 5.07. Compliance with Law; Maintenance of Licenses

     57   

SECTION 5.08. Use of Proceeds and Letters of Credit

     57   

SECTION 5.09. [Reserved]

     57   

SECTION 5.10. Further Assurances

     57    ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01. Indebtedness

     58   

SECTION 6.02. Liens

     59   

SECTION 6.03. Fundamental Changes

     59   

SECTION 6.04. Investments, Loans, Advances, Guarantees and Permitted
Acquisitions

     60   

SECTION 6.05. Sale and Leaseback Transactions

     61   

SECTION 6.06. Restricted Payments

     61   

SECTION 6.07. Use of Proceeds; Anti-Corruption Laws and Laws Against Sanctioned
Persons

     61   

SECTION 6.08. [Reserved.]

     61   

SECTION 6.09. Financial Covenant

     61    ARTICLE VII    EVENTS OF DEFAULT   

SECTION 7.01. Events of Default

     62   

SECTION 7.02. Application of Funds

     64    ARTICLE VIII    THE ADMINISTRATIVE AGENT   

 

ii



--------------------------------------------------------------------------------

     PAGE   ARTICLE IX    MISCELLANEOUS   

SECTION 9.01. Notices

     66   

SECTION 9.02. Waivers; Amendments

     68   

SECTION 9.03. Expenses; Indemnity; Damage Waiver

     69   

SECTION 9.04. Successors and Assigns

     70   

SECTION 9.05. Survival

     74   

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

     74   

SECTION 9.07. Severability

     74   

SECTION 9.08. Right of Setoff

     75   

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

     75   

SECTION 9.10. WAIVER OF JURY TRIAL

     75   

SECTION 9.11. Headings

     76   

SECTION 9.12. Confidentiality

     76   

SECTION 9.13. Material Non-Public Information.

     76   

SECTION 9.14. Interest Rate Limitation

     77   

SECTION 9.15. USA PATRIOT Act

     77   

SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     77   

SECTION 9.17. Judgment Currency

     78   

SECTION 9.18. Appointment of Process Agent

     78   

SECTION 9.19. No Fiduciary Duty

     78    ARTICLE X    REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES
  

SECTION 10.01. Legal Existence and Power

     79   

SECTION 10.02. Legal and Governmental Authorization; No Contravention

     79   

SECTION 10.03. Binding Effect

     79   

SECTION 10.04. Taxes

     79    ARTICLE XI    GUARANTY   

SECTION 11.01. The Guaranty

     79   

SECTION 11.02. Guaranty Unconditional

     80   

SECTION 11.03. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances

     80   

SECTION 11.04. Waiver by the Guarantors

     80   

SECTION 11.05. Subrogation

     81   

SECTION 11.06. Release of Subsidiary Guarantors

     81   

SCHEDULES:

  

Schedule 2.01A – Commitments

  

Schedule 2.01B – Swingline Commitments

  

Schedule 2.01C – Letter of Credit Commitments

  

Schedule 2.06 – Existing Letters of Credit

  

EXHIBITS:

  

Exhibit A – Assignment and Assumption

  

Exhibit B – Borrowing Request

  

Exhibit C – U.S. Tax Compliance Certificate

  

 

iii



--------------------------------------------------------------------------------

     PAGE

Exhibit D – Election to Participate

  

Exhibit E – Election to Terminate

  

Exhibit F – Joinder Agreement

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 23, 2016 among WESTLAKE CHEMICAL
CORPORATION, the other BORROWERS party hereto from time to time, the GUARANTORS
party hereto from time to time, the LENDERS party hereto from time to time, the
Issuing Banks from time to time party hereto, and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate. Only Loans denominated in U.S. Dollars
may bear interest at a rate determined by reference to the Alternate Base Rate.

“Additional Lender” has the meaning assigned to it in Section 2.21(a).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and Issuers for the Lenders hereunder, or, as applicable,
such Affiliates thereof as it shall from time to time designate for the purpose
of performing its obligations hereunder in such capacity, including with respect
to any Loan denominated in an Alternative Currency, J.P. Morgan Europe Limited
and any successor thereto appointed pursuant to Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning assigned to it in Section 2.19(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, whether
through the ownership of voting securities, by contract or otherwise.

“Agent Party” has the meaning assigned to it in Section 9.01(d)(ii).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period denominated in U.S. Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that the Adjusted
LIBO Rate for any day shall be based on the LIBO Rate at approximately 11:00
a.m. London time on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.



--------------------------------------------------------------------------------

“Alternate Currency” means Canadian Dollars, Euros, Pounds Sterling and each
other currency (other than U.S. Dollars) that is requested by a Borrower and
approved in writing by the Administrative Agent and each Lender.

“Alternate Currency LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued in an
Alternate Currency at such time plus (b) the aggregate amount of all LC
Disbursements in Alternate Currencies that have not yet been reimbursed by or on
behalf of the Borrowers at such time. The Alternate Currency LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total Alternate
Currency LC Exposure at such time.

“Alternate Currency Loan” means a Loan that is made in an Alternate Currency
pursuant to the applicable Notice of Borrowing.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Alternate Currency Sublimit” means $250,000,000.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the total Commitments represented by such Lender’s Commitment;
provided that when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or ABR Loan, or with respect to the undrawn commitment fees payable
hereunder, as the case may be, the applicable rate per annum determined as set
forth below under the caption “Eurodollar Revolving Loans”, “ABR Loans” or
“Undrawn Commitment Fee”, as the case may be, based upon the ratings by Fitch,
Moody’s and S&P, respectively, applicable on such date to the Public Debt
Rating:

 

     Pricing Level I    Pricing Level II    Pricing Level III   
Pricing Level IV    Pricing Level V

Public Debt Rating

   > A- / A3 / A-    BBB+ / Baa1 /
BBB+    BBB / Baa2 /
BBB    BBB- / Baa3 /
BBB-    < BB+ / Ba1 /
BB+

Eurodollar Revolving Loans

   100.0 bps    112.5 bps    125.0 bps    150.0 bps    175.0 bps

ABR Loans

   0.0 bps    12.5 bps    25.0 bps    50.0 bps    75.0 bps

Undrawn Commitment Fee

   10.0 bps    12.5 bps    15.0 bps    17.5 bps    25.0 bps

The foregoing pricing shall be based on the senior, unsecured non-credit
enhanced long-term indebtedness for borrowed money of the Company issued by S&P,
Moody’s and Fitch (the “Public Debt Rating”).

For any date of determination, (a) if the Company shall maintain a Public Debt
Rating from only two of S&P, Moody’s and Fitch then the higher of such Public
Debt Ratings shall apply, unless there is a split in Debt Ratings of more than
one Pricing Level, in which case the pricing level shall be determined by
reference to a Public Debt Rating that is one pricing level lower than the
higher of the Company’s two Public Debt Ratings, (b) if the Company shall
maintain a Public Debt Rating from only one of S&P,

 

2



--------------------------------------------------------------------------------

Moody’s and Fitch, then that single Debt Rating shall apply, (c) if the Company
shall maintain a Public Debt Rating from all three of S&P, Moody’s and Fitch and
there is a difference in such Public Debt Ratings, (i) if there is a difference
of only one pricing level between the highest and lowest of such Public Debt
Ratings, the pricing level shall be determined by reference to the higher Public
Debt Rating, and (ii) if there is a difference of more than one pricing level
between any of the Public Debt Ratings, and if two Public Debt Ratings are
equivalent and the third Public Debt Rating is lower, the pricing level shall be
determined by reference to the higher Public Debt Rating; otherwise the pricing
level shall be determined by reference to a Public Debt Rating that is one
pricing level below the highest of the Company’s three Public Debt Ratings and
(d) if the Company shall fail to maintain any Public Debt Rating from any of
S&P, Moody’s and Fitch, then Pricing Level V shall apply. As of the date hereof,
Pricing Level III is in effect.

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Axiall Acquisition” means the acquisition by the Company, directly or through a
Wholly-Owned Consolidated Subsidiary, of all of the outstanding Equity Interests
of Axiall Corporation pursuant to the Axiall Acquisition Agreement.

“Axiall Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of June 10, 2016, among the Company, Lagoon Merger Sub, Inc. and Axiall
Corporation, as amended from time to time.

“Axiall Acquisition Closing Date” means the date on which the Axiall Acquisition
shall have been consummated.

“Axiall Notes” means the 4.625% Senior Notes due 2021 of Eagle Spinco Inc. and
the 4.875% Senior Notes due 2023 of Axiall Corporation.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity

 

3



--------------------------------------------------------------------------------

from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors,” when used with reference to the Company or another Loan
Party, means the Board of Directors or comparable governing body of the Company
or such Loan Party, as the case may be, or any committee thereof duly
authorized, with respect to any particular matter, to act by or on behalf of the
Board of Directors or comparable governing body of the Company or such Loan
Party, as the case may be.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to such Borrower and the Administrative Agent.

“Borrowers” means the Company and each Eligible Subsidiary that becomes a
borrower hereunder by delivering an Election to Participate to the
Administrative Agent in compliance with the terms of this Agreement.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the applicable Borrower for a Revolving
Borrowing in accordance with Section 2.03, and substantially in the form of
Exhibit B hereto or such other form as the Administrative Agent may approve from
time to time.

“Bridge Facility” refers to the commitments outstanding under a $1,765,000,000
bridge facility established pursuant to that certain Commitment Letter, dated as
of June 10, 2016, among the Company, Deutsche Bank Securities Inc., Deutsche
Bank AG Cayman Islands Branch and Goldman Sachs Bank USA.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan
(including any Alternate Currency Loans), the term “Business Day” shall also
exclude any day on which banks are not open for dealings in U.S. Dollar deposits
(or, in the case of an Alternate Currency Loan, dealings in deposits for the
Alternate Currency pertaining to such Alternate Currency Loan) in the London
interbank market; provided, further, that in the case of an Alternate Currency,
(i) if such Alternate Currency is the Euro, such day shall also be a TARGET Day
and (ii) otherwise, such day shall be a day on which banks are open for foreign
exchange business in the principal financial center of the country of such
Alternate Currency.

“Canadian Dollars” refers to lawful money of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“CDOR” has the meaning given to such term in the definition of LIBO Rate.

“CFC” any Subsidiary that is (i) a “controlled foreign corporation” within the
meaning of the Code, (ii) a partnership one or more partners in which is a
“controlled foreign corporation” or (iii) disregarded as an entity separate from
its owner within the meaning of Treasury Regulation Section 301.7701-3 and is a
direct Subsidiary of an entity described in clauses (i) or (ii), above.

“CFC Holdco” means a Subsidiary (i) that is (x) organized under the laws of the
United States, any state thereof or the District of Columbia or (y) disregarded
as an entity separate from its owner within the meaning of Treasury Regulation
Section 301.7701-3 and (ii) substantially all of the assets of which constitute
the Equity Interests of entities that are CFCs.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; or (b) during any period of 24
consecutive calendar months, the majority of the members of the Board of
Directors of the Company shall no longer be composed of individuals (i) who were
members of the Board of Directors of the Company on the first day of such period
or (ii) whose election or nomination to the Board of Directors of the Company
was approved by individuals referred to in clause (i) above constituting, at the
time of such election or nomination, at least a majority of the Board of
Directors of the Company or, if directors are nominated by a committee of the
Board of Directors of the Company, constituting at the time of such nomination,
at least a majority of such committee.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or such
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Changeover Date” has the meaning specified in Section 6.09.

“Charges” has the meaning specified in Section 9.14.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.21 or (c) reduced or
increased from time to time

 

5



--------------------------------------------------------------------------------

pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $1,000,000,000.

“Communications” has the meaning assigned to it in Section 9.01(d)(ii).

“Company” means Westlake Chemical Corporation, a Delaware corporation.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum for such period of (i) Consolidated Net
Interest Expense, (ii) consolidated income tax expense, (iii) all amounts
attributable to depreciation and amortization, (iv) all other non-cash charges,
any impairment charges, any charges resulting from the application of fair value
accounting and any charges resulting from the application of purchase accounting
or changes in accounting principles (provided that any cash payment made with
respect to any non-cash charge added back in computing Consolidated EBITDA for
any prior period, or that would have been added back had this Agreement been in
effect during such prior period, shall be subtracted in computing Consolidated
EBITDA for the period in which such cash payment is made), (v) all fees, costs
and expenses, incurred or payable during such period in connection with the
Transactions, the Axiall Acquisition, any acquisition, disposition, issuance or
repayment of indebtedness, issuance of equity securities, refinancing
transaction or amendment or other modification of or waiver or consent relating
to any debt instrument, in each case whether or not successful, including, for
the avoidance of doubt, if the Axiall Acquisition Closing Date has occurred, by
Axiall Corporation or a Subsidiary thereof, (vi) cash restructuring, severance
and similar charges, including costs associated with discontinued operations or
exiting businesses (provided that the aggregate amount of addbacks made pursuant
to this clause (a)(vi) shall not exceed (1) for the first four fiscal quarters
of the Company following the Closing Date, $75,000,000 and (2) thereafter,
$50,000,000, in each case for the period of four consecutive fiscal quarters
most recently ended prior to the determination date), (vii) the amount of net
cost savings, operating expense reductions, other operating improvements and
acquisition synergies projected by the Company in good faith to be realized
during such period (calculated on a pro forma basis as though such items had
been realized on the first day of such period) as a result of actions taken or
to be taken in connection with any acquisition or disposition by the Company or
any Restricted Subsidiary, any operational changes or headcount reductions, net
of the amount of actual benefits realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such actions, provided
that (A) a duly completed certificate signed by a Financial Officer of the
Company shall be delivered to the Administrative Agent together with the
Compliance Certificate required to be delivered pursuant to Section 5.01(c),
certifying that (x) such cost savings, operating expense reductions and
synergies are reasonably expected and factually supportable as determined in
good faith by the Company, and (y) such actions are to be taken and are to be
realized within 18 months after the consummation of the acquisition, disposition
or operational change, (B) no cost savings, operating expense reductions and
synergies shall be added pursuant to this clause (vii) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period and (C) projected
amounts (and not yet realized) may no longer be added in calculating
Consolidated EBITDA pursuant to this clause (vii) to the extent occurring more
than 18 months after the specified action taken in order to realize such
projected cost savings, operating expense reductions and synergies,
(viii) non-cash stock-based compensation, (ix) non-cash write-downs or
write-offs (including non-cash inventory write-downs and write-off of goodwill,
intangibles or long-lived assets), (x) if the Axiall Acquisition Closing Date
has occurred, $25,000,000 with respect to the settlement of personal

 

6



--------------------------------------------------------------------------------

injury claims for Eagle Nantrim LLC incurred prior to the date hereof for such
period and (xi) other extraordinary, unusual or non-recurring cash charges, and
minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, any non-cash items or any extraordinary, unusual or
non-recurring items increasing Consolidated Net Income for such period, all
determined on a consolidated basis in accordance with GAAP. For the purposes of
calculating Consolidated EBITDA for any period, if at any time during such
period the Company or any Restricted Subsidiary shall have made any acquisition
or disposition, Consolidated EBITDA for such period shall be determined giving
pro forma effect thereto in accordance with Section 1.04.

“Consolidated Indebtedness” means, for any date of determination, the
consolidated Indebtedness of the Company and its Restricted Subsidiaries at such
date, determined in accordance with GAAP and on a pro forma basis with such pro
forma adjustments as are appropriate and consistent with Section 1.04.

“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its Restricted Subsidiaries for such period, determined in
accordance with GAAP and on a pro forma basis with such pro forma adjustments as
are appropriate and consistent with Section 1.04.

“Consolidated Net Interest Expense” means, for any period, (a) the consolidated
interest expense of the Company and its Restricted Subsidiaries determined in
accordance with GAAP (including imputed interest under Capital Lease Obligations
and all debt discount and expense amortized in such period) but excluding
(i) the effect of any mark-to-market valuation or revaluation of any
Indebtedness and (ii) expense arising from the early extinguishment of
Indebtedness to the extent otherwise includable in interest expense minus
(b) the consolidated interest income of the Company and its Restricted
Subsidiaries, determined in accordance with GAAP. For the purposes of
calculating Consolidated Net Interest Expense for any period, if at any time
during such period the Company or any Restricted Subsidiary shall have made any
acquisition or disposition, Consolidated Net Interest Expense for such period
shall be determined giving pro forma effect thereto and to any related
incurrence or repayment of Indebtedness in accordance with Section 1.04.

“Consolidated Net Tangible Assets” of any Person means the aggregate amount of
assets of such Person (less applicable reserves and other properly deductible
items) after deducting therefrom (to the extent otherwise included therein) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, all as set forth on the books and records of
such Person and its Restricted Subsidiaries on a consolidated basis and in
accordance with GAAP.

“Consolidated Revenues” means, for any date of determination, the consolidated
revenue of the Company and its Restricted Subsidiaries at such date, determined
in accordance with GAAP and on a pro forma basis with such pro forma adjustments
as are appropriate and consistent with Section 1.04.

“Consolidated Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

“Consolidated Total Assets” means, on any date, the aggregate amount of assets
of the Company and its Restricted Subsidiaries determined on a consolidated
basis in accordance with GAAP.

“Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (x) for the purchase or

 

7



--------------------------------------------------------------------------------

payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business nor any Guarantee. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable principal amount of the primary obligation in respect of
which such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“CV II Loan” means that certain loan incurred by Westlake International Holdings
II C.V. pursuant to that certain credit agreement, dated as of August 10, 2016,
among the financial institutions from time to time parties thereto and Bank of
America, N.A., as agent, and as in effect on the date hereof, without giving
effect to any subsequent amendments, modifications or supplements thereto
(including, for the avoidance of doubt, an increase in the principal amount of
indebtedness thereunder or an extension of the maturity date thereto).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

 

8



--------------------------------------------------------------------------------

“Dollar Amount” means, at any time:

(i) with respect to any Dollar-Denominated Loan, the principal amount thereof
then outstanding;

(ii) with respect to any Alternate Currency Loan, the principal amount thereof
then outstanding in the relevant Alternate Currency, converted to U.S. Dollars
in accordance with Section 2.09(d); and

(iii) with respect to any LC Exposure, (A) if denominated in U.S. Dollars, the
amount thereof and (B) if denominated in an Alternate Currency, the amount
thereof converted to U.S. Dollars in accordance with Section 2.09(d)(ii).

“Dollar-Denominated Loan” means a Loan that is made in U.S. Dollars pursuant to
the applicable Notice of Borrowing.

“Domestic Subsidiary” means any Subsidiary of the Company (other than any CFC
Holdco) that is organized under the laws of the United States, any state thereof
or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit D hereto.

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit E hereto.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
IntraLinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and or any Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

 

9



--------------------------------------------------------------------------------

“Eligible Institution” means any financial institution having capital and
surplus in excess of $200,000,000 the deposits of which are insured by the
Federal Deposit Insurance Corporation to the fullest extent permitted by
Applicable Law and which is subject to supervision and examination by federal or
state banking authorities. If such depository institution publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. For
the purposes of this Agreement, Goldman Sachs Lending Partners LLC shall be
deemed to be an Eligible Institution.

“Eligible Subsidiary” means any Wholly-Owned Consolidated Subsidiary of the
Company that is also a Restricted Subsidiary as to which an Election to
Participate shall have been delivered to the Administrative Agent and as to
which an Election to Terminate shall not have been delivered to the
Administrative Agent. Each such Election to Participate and Election to
Terminate shall be duly executed on behalf of the relevant Wholly-Owned
Consolidated Subsidiary and the Company in such number of copies as the
Administrative Agent may reasonably request. The delivery of an Election to
Terminate shall not affect any obligation of an Eligible Subsidiary theretofore
incurred. The Administrative Agent shall promptly give notice to the Lenders of
the receipt of any Election to Participate or Election to Terminate.

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or occupational health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
corrective action or compliance, indemnities, fines or penalties), of the
Company or any Subsidiary whether or not of a kind required by GAAP to be set
forth on a financial statement or in the notes thereto, in each case, resulting
from or related to any violation of or noncompliance with any Environmental Law
or Environmental Permit, any Hazardous Material, or any contract pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of Governmental Authorities relating
to or required by Environmental Laws for the operation of the business of the
Company or any of its Subsidiaries.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the minimum funding standard with respect to a Plan within

 

10



--------------------------------------------------------------------------------

the meaning of Section 412 of the Code or Section 303 or 304 of ERISA, whether
or not waived; (c) a determination that any Plan is in “at risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code; (d) the
filing pursuant to Section 431 or Section 304 of ERISA of an application for the
extension of any amortization period; (e) the failure to timely make a
contribution required to be made with respect to any Plan or Multiemployer Plan
that would result in the imposition of an encumbrance under Section 412 of the
Code or Section 302 of ERISA; (f) the filing under Section 4041(c) of ERISA of a
notice of intent to terminate any Plan or the termination of any Plan under
Section 4041(c) of ERISA; (g) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (h) the incurrence by the Company of any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (i) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(j) the incurrence by the Company or any ERISA Affiliate of any liability with
respect to withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
(k) the receipt by the Company or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization or in “endangered” or “critical” status within the meaning of
Title IV of ERISA; or (l) any Foreign Benefit Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the single currency of those members of the European Union from
time to time which adopt a single, shared currency.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate. All Alternate Currency
Loans shall bear interest at a rate determined by reference to the applicable
Adjusted LIBO Rate for the applicable Alternate Currency.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.

“Excluded Subsidiary” means any Subsidiary of the Company that is any of (i) a
Foreign Subsidiary (including a CFC Holdco), (ii) an Immaterial Subsidiary,
(iii) prohibited by applicable law, regulation or by any contractual obligation
with bona fide third parties existing on the Effective Date or on the date such
Person becomes a Subsidiary (as long as such contractual obligation was not
entered into in contemplation of such Person becoming a Subsidiary) from
providing a guarantee pursuant to Article XI hereunder or that would require a
governmental (including regulatory) or third party consent, approval, license or
authorization in order to grant such guarantee (to the extent that the Company
has used commercially reasonable efforts to obtain such consent, approval,
license or authorization), (iv) a Domestic Subsidiary that is a direct or
indirect subsidiary of a Foreign Subsidiary, (v) a captive insurance company,
(vi) a not-for-profit Subsidiary, (vii) an Unrestricted Subsidiary, (viii) an
“investment company” under the Investment Company Act of 1940, (ix) Westlake
Chemical OpCo LP and any subsidiary thereof, (x) North American Pipe
Corporation, Westech Building Products, Inc., Westlake NG IV LLC and Westlake
Development Corporation, and (xi) a non-wholly owned Domestic Subsidiary
acquired after the Closing Date that would have a separate reporting obligation
pursuant to Section 13 or Section 15(d) of the Exchange Act in respect of the
Company’s debt that has been registered under the Securities Act of 1933, as
amended, and that is not exempt from such reporting obligations under Rule 12h-5
of the Exchange Act. Notwithstanding the foregoing, after the later of (i) 10
Business Days after

 

11



--------------------------------------------------------------------------------

the Axiall Acquisition (and in any event not later than January 31, 2017) and
(ii) October 15, 2016, no Subsidiary shall be an Excluded Subsidiary if such
Subsidiary Guarantees other Indebtedness of the Company in excess of $40,000,000
or such lesser amount required by the “Additional Guarantees” section or other
corresponding provision in debt securities issued by the Company pursuant to
that certain Indenture, dated as of January 1, 2006, among the Company, certain
guarantors party thereto and the trustee indicated therein (as amended, amended
and restated or otherwise modified).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
and United Kingdom withholding Taxes (excluding (x) the portion of United
Kingdom withholding Taxes with respect to which the applicable Lender is
entitled to claim a reduction under an income tax treaty (and has demonstrated
such entitlement in accordance with applicable law to the reasonable
satisfaction of an applicable withholding agent), and (y) United Kingdom
withholding Taxes on payments made by any guarantor under any guarantee of the
obligations) imposed on amounts payable to or for the account of such Lender
with respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Company under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (g) and (d) any Taxes imposed under
FATCA.

“Existing Letters of Credit” has the meaning specified in Section 2.06(k).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental agreement
entered into between the United States and the government of another country in
order to implement the requirements of such Sections of the Code, any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Financial Covenant” means the covenant contained in Section 6.09.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“Fitch” means Fitch, Inc. and any successor thereto.

 

12



--------------------------------------------------------------------------------

“Foreign Benefit Event” means the incurrence of any liability by the Company or
any Subsidiary with respect to any Foreign Pension Plan other than underfunded
or unfunded liabilities permitted under applicable law.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which the applicable Borrower is resident for tax purposes.

“Foreign Pension Plan” means any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any Subsidiary of the Company which is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Effective Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).

“Guarantors” means the Company and each Subsidiary Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all substances, wastes or other pollutants, in each case that are regulated
pursuant to any Environmental Law as “hazardous” or “toxic” or words of similar
import, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls and radon gas.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“Immaterial Subsidiary” means, at any date of determination, a Restricted
Subsidiary of the Company that, together with all other Immaterial Subsidiaries,
did not have on the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), as
applicable, (x) total assets that equaled or exceeded 5% of the Consolidated
Total Assets of the Company and its Restricted Subsidiaries at such date or
(y) revenues that equaled or exceeded 5% of Consolidated Revenues of the Company
and its Restricted Subsidiaries.

 

13



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increased Commitments” has the meaning assigned to it in Section 2.21(b).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property, which purchase
price is due more than six months after the date of placing the property in
service or taking delivery and title thereto (excluding (1) current accounts
payable incurred in the ordinary course of business and (2) any customary
earn-out obligations), (d) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (e) all Guarantees by
such Person of Indebtedness of others, (f) all Capital Lease Obligations of such
Person, (g) obligations under or in respect of a Qualified Receivables Financing
and (h) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. For all purposes hereof, the Indebtedness of a Borrower and
its Restricted Subsidiaries shall exclude (a) Contingent Obligations incurred in
the ordinary course of business and not in respect of borrowed money;
(b) deferred or prepaid revenues; (c) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller or purchase price adjustment in
connection with any acquisition or disposition in connection with this agreement
and (d) all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty other than
obligations for payments arising in respect of drawn letters of credit or
letters of guaranty.

“Indemnified Party” has the meaning specified in Section 9.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Information” has the meaning specified in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum dated
August 2016 relating to the Company and the Transactions.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the fifteenth (15th) day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

14



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the
applicable Borrower may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“IRBs” means the $10,889,000 in original principal amount of Calcasieu Parish
Public Trust Authority Waste Disposal Revenue Bonds issued pursuant to the
Indenture of Trust, dated December 1, 1997, between Calcasieu Parish Public
Trust Authority, as issuer, and JPMorgan Chase Bank, N.A. (formerly known as The
Chase Manhattan Bank), as trustee.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A. and any other Lender that agrees
to act as an Issuing Bank and is designated by the Company as an Issuing Bank,
each in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i). Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of each Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. Each reference herein to an “Issuing Bank” shall be deemed to be a
reference to the relevant Issuing Bank.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit F hereto.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by it.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

15



--------------------------------------------------------------------------------

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
agreement entered into pursuant to Section 2.21, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender and
the Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01C, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent. The initial
aggregate amount of the Issuing Banks’ Letter of Credit Commitments is
$150,000,000.

“LIBO Rate” means, with respect to any Eurodollar Borrowing (i) denominated in
Canadian Dollars, the rate per annum equal to the Canadian Dealer Offered Rate
(“CDOR”), or a comparable or successor rate approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:00 a.m. (Toronto,
Ontario time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) (or if such day is not a
Business Day, then on the immediately preceding Business Day), provided that if
CDOR shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement, in each case for one, two, three or six months (or,
with the consent of each Lender, twelve months), as the applicable Borrower may
elect; and (ii) for any other applicable currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for the relevant currency for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the applicable currency is Pounds Sterling,
the applicable rate fixing time shall be at approximately 11:00 a.m., London
time, the day of commencement of such Interest Period; provided, further, that
if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided, further, that if the Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency then the LIBO Rate
shall be the Interpolated Rate; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

16



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any document entered into by an Issuing
Bank and a Borrower in favor of such Issuing Bank and relating to a Letter of
Credit, any Joinder Agreement, and any promissory notes delivered pursuant to
Section 2.10(e).

“Loan Parties” means the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Material Adverse Effect” means any event or circumstance that would reasonably
be expected to have a material adverse effect (a) on the business, assets,
property or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, or (b) upon the validity or enforceability
against the Company or another Loan Party of any of the Loan Documents to which
it is a party or a material impairment of the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Agreement” means any agreement or arrangement to which a Person is a
party or is bound as of the date thereof (other than the Loan Documents),
without duplication, that is deemed to be a material contract under any
securities law applicable to such Person, including the Securities Act of 1933,
as amended.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and Nonrecourse Indebtedness) of any one or more of the Company and its
Subsidiaries in an aggregate principal amount exceeding the Threshold Amount.

“Material Restricted Subsidiary” has the meaning set forth in clause (h) of
Article VII.

“Maturity Date” means the fifth anniversary of the Effective Date (or, if such
date is not a Business Day, the immediately preceding date that is a Business
Day).

“Maximum Rate” has the meaning specified in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (or the portion thereof) in respect of which recourse for payment
(except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then in the event of any such claim, only a portion of such Indebtedness in an
amount equal to the amount of such claim shall no longer constitute “Nonrecourse
Indebtedness” for the period that such portion is subject to such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

17



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, and obligations of,
the Borrowers arising under any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest that
accrues after the commencement of any proceeding as a result of a Bankruptcy
Event by or against any Borrower.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Currency” has the meaning specified in Section 9.17.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PATRIOT Act” has the meaning assigned to it in Section 9.15.

“Payee” has the meaning specified in Section 9.17.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, rail carriers’, landlords’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;

 

18



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, indemnity, performance
or other similar bonds and other obligations of a like nature, in each case in
the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) reservations, exceptions encroachments, licenses, easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not in the aggregate materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any of its Restricted Subsidiaries;

(g) Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(h) Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods in the ordinary course of business; and

(i) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

19



--------------------------------------------------------------------------------

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) cash held in foreign currencies and instruments equivalent to those referred
to in clauses (a) through (e) above denominated in any other foreign currency
comparable in credit quality and tenor to those referred to above; and

(g) (i) other investments similar to the foregoing clauses (a) through (f) or in
funds which invest principally in such investments and (ii) investments in
investment-grade rated marketable securities that are fixed-income instruments
and readily convertible into cash, in each case, made in the ordinary course of
business that comply with the Company’s investment guidelines.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” refers to lawful money of the United Kingdom of Great Britain
and Northern Ireland.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A.(or any replacement Administrative Agent) as
its prime rate in effect at its office located at 270 Park Avenue, New York, New
York (or the principal office of any such replacement Administrative Agent);
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

“Proceedings” has the meaning specified in Section 9.03(b).

“Projections” means the annual forecasts (to include forecasted consolidated, as
well as consolidating by business segment in accordance with the Company’s
customary practices, balance sheets, income statements and cash flow statements)
of the Company and its Subsidiaries delivered to the Administrative Agent.

“Public Debt Rating” has the meaning specified in the definition of “Applicable
Rate”.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Company or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.

“Qualified Receivables Financing” means the securitization of accounts
receivables and related assets of the Company and its Restricted Subsidiaries on
customary market terms (including, without limitation, Standard Securitization
Undertakings and a Receivables Repurchase Obligation) as determined in good
faith by the Company to be in the aggregate commercially fair and reasonable to
the Company and its Restricted Subsidiaries taken as a whole.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 

20



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Currency” has the meaning specified in Section 9.17.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, then, as to each Lender,
clause (a) of the definition of Swingline Exposure shall only be applicable for
purposes of determining its Revolving Credit Exposure to the extent such Lender
shall have funded its participation in the outstanding Swingline Loans; provided
further that for the purpose of determining the Required Lenders needed for any
waiver, amendment, modification or consent, any Lender that is an Affiliate of
the Borrower shall be disregarded.

“Responsible Officer” means, as to any Loan Party, the president, any vice
president, the controller, the chief financial officer, chief risk officer, the
treasurer or any assistant treasurer of such Loan Party. Any document or
certificate hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate action on the part of such Loan Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Company or any option, warrant
or other right to acquire any such Equity Interests in the Company.

“Restricted Subsidiaries” means each Subsidiary of the Company that is not an
Unrestricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s Ratings Group and any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions that broadly prohibits
dealings with such country or territory (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan, Syria and Crimea).

 

21



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission of the United State of
America or any Governmental Authority succeeding to any of its principal
functions.

“Spot Rate” means, for any currency (including any Alternate Currency), as
applicable, on any day, the average of the Administrative Agent’s spot buying
and selling rates for the exchange of such currency and U.S. Dollars as of
approximately 11:00 a.m. (London time) on such day.

“Standard Securitization Undertakings” means representations, warranties,
undertakings, covenants, indemnities and guarantees of performance entered into
by the Company or any Subsidiary which the Company has determined in good faith
to be customary in a Qualified Receivables Financing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantor” means each Subsidiary that is not an Excluded Subsidiary.

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof or (ii) if such lender has entered
into an Assignment and Acceptance, the amount set forth for such lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 9.04(b)(ii)(C).

 

22



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as a lender
of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $75,000,000.

“Total Alternate Currency Revolving Credit Exposures” means, the sum of the
outstanding principal amount of all Lenders’ Alternate Currency Loans and their
Alternate Currency LC Exposure at such time.

“Total Leverage Ratio” means, with respect to the Company and its Restricted
Subsidiaries on a consolidated basis, as of any date, the ratio of
(x) Consolidated Indebtedness on such date (excluding any Indebtedness from the
CV II Loan on the date hereof) (net of unrestricted cash and cash equivalents
(but excluding any proceeds of the CV II Loan) of the Company and its Restricted
Subsidiaries in excess of $50,000,000) to (y) Consolidated EBITDA of the Company
and its Restricted Subsidiaries for the most recently ended four consecutive
fiscal quarter period ending on or prior to such date for which financial
statements have been delivered to the Administrative Agent pursuant to Sections
5.01(a) and (b), as applicable.

“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

23



--------------------------------------------------------------------------------

“UK Borrower” means any Borrower (i) that is organized or formed under the laws
of the United Kingdom or (ii) payments from which under this Agreement or any
other Loan Document are subject to withholding Taxes imposed by the laws of the
United Kingdom.

“Unrestricted Subsidiaries” means, collectively, Westlake International Services
Corporation, Westlake Chemical Finance Corporation, Westlake Chemical (China)
Corporation, Westlake International II LLC, Westlake Chemical Partners GP LLC,
Westlake Chemical OpCo GP LLC, Westlake Chemical Partners LP and any Subsidiary
of an Unrestricted Subsidiary formed or acquired after the Effective Date. The
Company may not designate any additional Subsidiaries as Unrestricted
Subsidiaries. The Company may, at any time, by written request to the
Administrative Agent, designate an Unrestricted Subsidiary as a Restricted
Subsidiary.

“U.S. Dollars” or “$” refers to lawful money of the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Westlake Eighth Supplemental Indenture” means the Eighth Supplemental Indenture
dated August 10, 2016 among the Company and the guarantors party thereto, and
The Bank of New York Mellon, N.A. relating to the 3.600% Senior Notes due 2026
and the 5.000% Senior Notes due 2046.

“Wholly-Owned Consolidated Subsidiary” means, with respect to any Person at any
time, any Consolidated Subsidiary all of the shares of capital stock or other
ownership interests of which (except directors’ qualifying shares) are at the
time directly or indirectly owned by such Person at such time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such

 

24



--------------------------------------------------------------------------------

Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided, further, all leases of a
Borrower and the Restricted Subsidiaries that would have been treated as
operating leases for purposes of GAAP prior to the issuance by the Financial
Accounting Standards Board on February 25, 2016 of an Accounting Standards
Update (the “ASU”) shall continue to be accounted for as operating leases for
purposes of all financial definitions and calculations hereunder notwithstanding
the fact that such leases are required in accordance with the ASU to be treated
as Capital Lease Obligations in the financial statements to be delivered
pursuant to Section 5.01. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any of its Subsidiaries at “fair value”, as
defined therein. For the purpose of calculating Consolidated EBITDA and
Consolidated Net Income for any period, if during such period the Company or any
Subsidiary shall have made a material acquisition or material disposition (with
materiality calculated in accordance with Article 11 of Regulation S-X under the
Securities Act of 1933, as amended), each of Consolidated EBITDA and
Consolidated Net Income shall be calculated giving pro forma effect (in
accordance with Article 11 of Regulation S-X under the Securities Act of 1933,
as amended) thereto as if such material acquisition or disposition occurred on
the first day of such period.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans (which may be denominated in U.S.
Dollars or an Alternate Currency as the Borrowers elect pursuant to Section
2.02) to the Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result (after giving effect to any
application of proceeds of such Borrowing pursuant to Section 2.10) in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (b) the
Total Alternate Currency Revolving Credit Exposures exceeding the Alternate
Currency Sublimit or (c) the Total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

25



--------------------------------------------------------------------------------

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
in accordance herewith; it being understood that Alternate Currency Loans may
only be Eurodollar Loans. Each Swingline Loan shall be an ABR Loan. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is not less than
the Dollar Amount of $5,000,000. At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $1,000,000
and not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 12 Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (a) (i) in the case of a Eurodollar Borrowing denominated
in U.S. Dollars, not later than 12:00 p.m., Houston, Texas time, or (ii) in the
case of a Eurodollar Borrowing denominated in an Alternate Currency, not later
than 10:30 a.m., London time, in each case three Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 p.m., Houston, Texas time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 11:30 a.m., Houston, Texas time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the applicable Borrower. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) the currency and aggregate principal amount (in such currency) of such
Borrowing;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

26



--------------------------------------------------------------------------------

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Eurodollar Borrowing with an Interest
Period of one (1) month. If no Interest Period is specified with respect to any
requested Eurodollar Revolving Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Reserved.]

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, from time to time during the Availability Period, the Swingline Lender
may, in its sole discretion, make Swingline Loans to the Borrowers in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans made by the
Swingline Lender exceeding the Swingline Lender’s Swingline Commitment, (ii) the
Swingline Lender’s Revolving Credit Exposure exceeding its Commitment or
(iii) any Lender’s Revolving Credit Exposure exceeding its Commitment; provided
that a Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Swingline Loans. Swingline Loans may be borrowed in U.S. Dollars
only.

(b) To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., Houston, Texas time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the applicable Borrower. The Swingline Lender shall make
the requested Swingline Loan available to the applicable Borrower by means of a
credit to an account of the applicable Borrower with the Administrative Agent
designated for such purpose (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., Houston, Texas time, on
the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 1:30 p.m., Houston, Texas time, on a Business Day no later
than 5:00 p.m. Houston, Texas time on such Business Day and if received after
1:30 p.m., Houston, Texas time, on a Business Day shall mean no later than 9:00
a.m. Houston, Texas time on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of such Swingline Lender, such
Lender’s Applicable Percentage of such Swingline Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of

 

27



--------------------------------------------------------------------------------

immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the applicable Borrower (or other party on behalf of
the applicable Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the applicable Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the applicable Borrower of any default in the payment thereof.

(d) The Company may replace the Swingline Lender at any time by providing a
written notice thereof to such Swingline Lender, with a copy to the
Administrative Agent; provided that the successor Swingline Lender shall have
agreed to serve in such capacity and is an Eligible Institution. The
Administrative Agent shall notify the Lenders of any such replacement of the
Swingline Lender. At the time any such replacement shall become effective, the
Company shall pay all unpaid interest accrued for the account of the replaced
Swingline Lender pursuant to Section 2.13(a). From and after the effective date
of any such replacement, (x) the successor Swingline Lender shall have all the
rights and obligations of the replaced Swingline Lender under this Agreement
with respect to Swingline Loans made thereafter and (y) references herein to the
term “Swingline Lender” shall be deemed to refer to such successor or to any
previous Swingline Lender, or to such successor and all previous Swingline
Lender, as the context shall require. After the replacement of the Swingline
Lender hereunder, the replaced Swingline Lender shall remain a party hereto and
shall continue to have all the rights and obligations of a Swingline Lender
under this Agreement with respect to Swingline Loans made by it prior to its
replacement, but shall not be required to make additional Swingline Loans.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrowers may request the issuance of Letters
of Credit (which may be denominated in U.S. Dollars or an Alternate Currency as
the Borrowers elect pursuant to Section 2.06(b)) as the applicant thereof for
the support of its or its subsidiaries’ obligations, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the applicable Borrower to, or entered into by the applicable
Borrower with, the applicable Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension, but in any
event no less than three (3) Business Days or such shorter period as the
applicable Issuing Bank and the Administrative Agent shall agree to) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which

 

28



--------------------------------------------------------------------------------

such Letter of Credit is to expire (which shall comply with paragraph (c) of
this Section), the amount and currency of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the applicable Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit, the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) (x) the aggregate undrawn amount of all outstanding
Letters of Credit issued by the applicable Issuing Bank at such time plus
(y) the aggregate amount of all LC Disbursements made by such Issuing Bank that
have not yet been reimbursed by or on behalf of the Borrowers at such time shall
not exceed its Letter of Credit Commitment, (ii) no Lender’s Revolving Credit
Exposure shall exceed its Commitment and (iii) the Total Alternate Currency
Revolving Credit Exposure shall not exceed the Alternate Currency Sublimit. The
Company may, at any time and from time to time, reduce the Letter of Credit
Commitment of any Issuing Bank with the consent of such Issuing Bank; provided
that the Company shall not reduce the Letter of Credit Commitment of any Issuing
Bank if, after giving effect of such reduction, the conditions set forth in
clauses (i) through (iii) above shall not be satisfied. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the Issuing Bank shall also deliver to the Company a true
and complete copy of such Letter of Credit or amendment.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension,
which renewals or extensions, subject to clause (ii) hereof, may be automatic
pursuant to the terms of such Letter of Credit so long as such Issuing Bank
shall have the right to prevent such renewals or extensions at least once in
each twelve months period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day in each such twelve-month period to be agreed upon at the time such Letter
of Credit is issued; provided that such Issuing Bank shall provide notice to the
Company at least thirty (30) days prior to such non-extension notice date if
such Issuing Bank determines not to extend an auto-extension Letter of Credit)
and (ii) the date that is five Business Days prior to the Maturity Date;
provided that any Letter of Credit issued in connection with the IRBs may have
an expiration date of not later than five Business Days prior to the Maturity
Date. Notwithstanding the foregoing, each Issuing Bank agrees that a Letter of
Credit issued in connection with the IRBs may, at the applicable Borrower’s
request, permit the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder, and the applicable Borrower shall
not be required to make a specific request to permit such reinstatement.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Banks, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Banks and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

29



--------------------------------------------------------------------------------

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than (i) 1:30 p.m., Houston, Texas time in the case of LC
Disbursements denominated in U.S. Dollars or (ii) 1:30 p.m., London time in the
case of LC Disbursements denominated in an Alternate Currency, in each case on
the date that such LC Disbursement is made, if the applicable Borrower or the
Company shall have received notice of such LC Disbursement prior to (i) 11:00
a.m., Houston, Texas time in the case of LC Disbursements denominated in U.S.
Dollars or (ii) 11:00 a.m., London time in the case of LC Disbursements
denominated in an Alternate Currency, in each case, on such date, or, if such
notice has not been received by the applicable Borrower or the Company prior to
such time on such date, then not later than 1:30 p.m., Houston, Texas time (1:30
p.m., London time in the case of LC Disbursements in an Alternate Currency),
on the Business Day immediately following the day that the applicable Borrower
or the Company receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that if such LC Disbursement is not
less than $1,000,000 and denominated in U.S. Dollars, the applicable Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Sections 2.03 or 2.05 that such payment be financed with an
ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the applicable Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swingline Loan. If the applicable Borrower fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the applicable Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the applicable Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
applicable Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then to such Lenders and the applicable Issuing Bank as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the applicable Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or

 

30



--------------------------------------------------------------------------------

any error, omission, interruption, loss or delay in transmission or delivery of
any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of the applicable Issuing Bank; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to the
applicable Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the applicable Borrower to the extent permitted by applicable
law) suffered by the applicable Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the applicable Issuing Bank (as finally determined by
a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the reimbursement is due and
payable at the rate per annum then applicable to ABR Revolving Loans (or, in the
case of LC Disbursements in an Alternate Currency, at the rate per annum then
applicable to Eurodollar Loans in such Alternate Currency for an Interest Period
of one month) and such interest shall be due and payable on the date when such
reimbursement is payable; provided that, if the applicable Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13 shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of Issuing Bank. Any Issuing Bank may be replaced at any time by
written notice from the Company to the Administrative Agent and the replaced
Issuing Bank. The successor Issuing Bank may be an existing Issuing Bank that
agrees to assume the replaced Issuing Bank’s commitment to issue Letters of
Credit. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Company shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (x) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (y) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing

 

31



--------------------------------------------------------------------------------

Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 103% of the LC Exposure as of such date;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrowers described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent for the
satisfaction of the LC Exposure. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time. If the Borrowers are required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within one (1) Business Day after all Events of Default have
been cured or waived.

(k) Existing Letters of Credit. On the Effective Date, each Issuing Bank that
has issued a letter of credit listed on Schedule 2.06 hereto (the “Existing
Letters of Credit”) shall be deemed, without further action by any party hereto,
to have sold to each Lender, and each Lender shall be deemed, without further
action by any party hereto, to have purchased from such Issuing Bank, a
participation in such Existing Letter of Credit and the related LC Exposure to
the extent of its Applicable Percentage. On and after the Effective Date, each
Existing Letter of Credit shall constitute a Letter of Credit for all purposes
hereof. An Existing Letter of Credit may contain a statement to the effect that
such Existing Letter of Credit is issued for the account of a Restricted
Subsidiary of the Company; provided, however, that notwithstanding such
statement, the Company shall be the actual account party for all purposes of
this Agreement for such Existing Letter of Credit and such statement shall not
affect the Company’s reimbursement obligations hereunder with respect to such
Existing Letter of Credit.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds of the applicable currency by 12:00 noon, Houston,
Texas time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.05. Except in respect of the provisions
of this Agreement covering the reimbursement of Letters of Credit, the
Administrative Agent will make such Loans available to the applicable Borrower
by promptly, but in no event later than 2:00 p.m. Houston, Texas time, crediting
the funds so received in the aforesaid account of the Administrative Agent to an
account of the applicable Borrower maintained with the Administrative Agent in
New York City and designated by the applicable Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 

32



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, (x) the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation for amounts
denominated in U.S. Dollars or (y) the greater of the applicable LIBO Rate (if
such amount is denominated in an Alternate Currency) and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation for amounts denominated in such Alternate Currency, or (ii) in the
case of the applicable Borrower, the interest rate applicable to ABR Loans (for
U.S. Dollar amounts) or the interest rate applicable to Eurodollar Loans for the
applicable Alternate Currency for an Interest Period of one month (for Alternate
Currency amounts). If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The applicable
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings or Eurodollar Borrowings in an
Alternate Currency, which may not be converted or continued.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the applicable
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the applicable Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

33



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Eurodollar Borrowing with an Interest Period of one (1) month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the applicable Borrower or the Company, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments; Mandatory Repayments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $25,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, (i) the Total Revolving Credit Exposures would exceed the total
Commitments or (ii) the Total Alternate Currency Revolving Credit Exposures
would exceed the Alternate Currency Sublimit.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
a specified transaction, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

(d) Determining U.S. Dollar Amounts; Related Mandatory Prepayments.

(i) The Administrative Agent shall determine the Dollar Amount of each Alternate
Currency Loan as of the first day of each Interest Period applicable thereto
and, in the case of any such Interest Period of more than three months, at
three-month intervals after the first day thereof, and shall promptly notify the
Company and the Lenders of each Dollar Amount so determined by it. Each such
determination shall be based on the Spot Rate (1) on the date of the related
Notice of Borrowing for purposes of the initial such determination for any
Alternate Currency Loan and (2) on the fourth Business Day prior to the date as
of which such Dollar Amount is to be determined, for purposes of any subsequent
determination.

 

34



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall determine the Dollar Amount of the LC
Exposure related to each Letter of Credit as of the date of issuance thereof and
at three-month intervals after the date of issuance thereof. Each such
determination shall be based on the Spot Rate (1) on the date of the related
Notice of Issuance, in the case of the initial determination in respect of any
Letter of Credit and (2) on the fourth Business Day prior to the date as of
which such Dollar Amount is to be determined, in the case of any subsequent
determination with respect to an outstanding Letter of Credit.

(iii) Each determination of a Dollar Amount pursuant to clauses (i) or
(ii) above shall be conclusive in the absence of manifest error. If after giving
effect to any such determination of a Dollar Amount, (1) the Total Revolving
Credit Exposure exceeds the aggregate amount of the Commitments or (2) the Total
Alternate Currency Revolving Credit Exposure exceeds the Alternate Currency
Sublimit, the Borrowers shall in each case, within five Business Days, prepay
outstanding Loans (as selected by the Company and notified to the Lenders
through the Administrative Agent not less than three Business Days prior to the
date of prepayment) or take other action to the extent necessary to eliminate
any such excess.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
it on the Maturity Date and (ii) to the Administrative Agent for the account of
the Swingline Lender the then unpaid principal amount of each Swingline Loan
made to it on the earlier of the Maturity Date and the tenth (10th) Business
Days after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the applicable Borrower shall repay all Swingline
Loans then outstanding and the proceeds of any such Borrowing shall be applied
by the Administrative Agent to repay any Swingline Loans outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form, unless such assignee elects not to receive a note (in which
case such assignor shall return to the Company

 

35



--------------------------------------------------------------------------------

any note issued to it, or in the case of any loss, theft or destruction of any
such note, a lost note affidavit in customary form). Upon either (a) payment in
full of the Loans evidenced by any such promissory note or (b) the assignment of
such Loans and Revolving Commitments in accordance with Section 9.01 hereof,
each such promissory note shall be promptly returned to the Company by the payee
named therein or in the case of any loss, theft or destruction of any such
promissory note, a lost note affidavit in customary form.

SECTION 2.11. Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, subject to prior notice in accordance with paragraph (b) of
this Section and subject to Section 2.16.

(b) The applicable Borrower or the Company shall notify the Administrative Agent
(and, in the case of prepayment of Swingline Loans, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing denominated in U.S. Dollars, not
later than 12:00 p.m., Houston, Texas time, three Business Days before the date
of prepayment, (ii) in the case of prepayment of a Eurodollar Revolving
Borrowing denominated in an Alternate Currency, not later than 10:30 a.m.,
London time, three Business Days before the date of prepayment, (iii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment or (iv) in
the case of prepayment of a Swingline Loan, not later than 1:30 p.m., Houston,
Texas, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09 (subject
to any break funding payments required by Section 2.16). Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender an unused commitment fee, which shall accrue at
the Applicable Rate on the daily amount of the unused Commitment (excluding, for
these purposes, clause (b) of the definition of “Swingline Exposure”) of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates. Accrued unused commitment fees
shall be payable in arrears on the fifteenth (15th) day of each March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
unused commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b) The applicable Borrower agrees to pay (i) to the Administrative Agent for
the account of each Lender (other than a Defaulting Lender) a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank with respect to Letters of Credit issued by it a fronting fee,
which shall accrue at a rate per annum of 0.125% on the average daily amount of
the LC Exposure (excluding any portion thereof

 

36



--------------------------------------------------------------------------------

attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the fifteenth (15th) day of March, June, September and December of
each year shall be payable on the third Business Day following such day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of undrawn
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

(e) Notwithstanding the foregoing, and subject to Section 2.20, the Company
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing (including all Alternate
Currency Loans) shall bear interest at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, if upon the occurrence and during the
continuance of any Event of Default under paragraph (a), (b), (h) or (i) of
Article VII any principal of or interest on any Loan or any fee or other amount
payable by a Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.13 or (ii) in the case of any other amount, 2% per annum plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.13.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section 2.13 shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based

 

37



--------------------------------------------------------------------------------

on the Prime Rate or CDOR, or if the Loans are denominated in Pounds Sterling,
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the terms hereof, and such determination
shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If at least two (2) Business Days
prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or an Issuing Bank;

(ii) impose on any Lender or an Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank (whether of principal, interest or otherwise)
then, upon request of such Lender or Issuing Bank, the applicable Borrower will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

 

38



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then, from time to time upon request of such
Lender or Issuing Bank, the applicable Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction actually suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the applicable Borrower or the
Company and shall be conclusive absent manifest error; provided that such Lender
or such Issuing Bank shall not seek compensation under paragraphs (a) or (b) of
this Section unless such Lender or such Issuing Bank is making such claims from
similarly situated borrowers under similar credit facilities. The applicable
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

(d) Failure or delay on the part of any Lender or an Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the applicable Borrower shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section 2.15 for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the applicable Borrower or the
Company of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), (d) [reserved] or (e) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the applicable Borrower
pursuant to Section 2.19, then, in any such event, the applicable Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth

 

39



--------------------------------------------------------------------------------

any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

SECTION 2.17. Payments Free of Taxes. (a) Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the applicable Loan Party or
the Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

40



--------------------------------------------------------------------------------

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (B) and (D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) an executed IRS Form W-8BEN-E or IRS Form W-8BEN; or

 

41



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form W-8BEN,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit C-2 or
Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Additional United Kingdom Withholding Tax Matters.

(i) Subject to (ii) below, each Lender and each UK Borrower which makes a
payment to such Lender shall cooperate in completing any procedural formalities
necessary for such UK Borrower to obtain authorization to make such payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.

 

42



--------------------------------------------------------------------------------

(ii) (A) A Lender on the Effective Date that (x) holds a passport under the HMRC
DT Treaty Passport scheme and (y) wishes such scheme to apply to this Agreement,
shall provide its scheme reference number and its jurisdiction of tax residence
to each UK Borrower and the Administrative Agent; and

(B) a Lender which becomes a Lender hereunder after the day on which this
Agreement closes that (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall provide its
scheme reference number and its jurisdiction of tax residence to each UK
Borrower and the Administrative Agent, and

(C) Upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (g)(i) above.

(iii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, the UK Borrower(s)
shall make a Borrower DTTP filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that, if:

(A) each UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or

(B) each UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2) HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;

and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

(iv) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no UK Borrower
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(v) Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

(vi) Each Lender shall notify the Company and Administrative Agent if it
determines in its sole discretion that it is ceases to be entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any UK Borrower hereunder.

 

43



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(j) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The applicable Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 1:00 p.m., Houston, Texas time, on the date when due, in
immediately available funds, without set off or counterclaim (but without
prejudice to the applicable Borrower’s rights with respect to any Defaulting
Lender). Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices at 270 Park
Avenue, New York, New York, except payments to be made directly to an Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day. If any payment on a Eurodollar Loan becomes
due and payable on a day other than a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate for the period of
such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder,

 

44



--------------------------------------------------------------------------------

ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrowers
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrowers consent to the foregoing and agree, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(d) or 2.06(e), 2.07(b), 2.18(d) or 9.03(b), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold such amounts in a segregated account over which the Administrative
Agent shall have exclusive control as cash collateral for, and application to,
any future funding obligations of such Lender under any such Section, in the
case of each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if a Borrower is required to pay
any Indemnified Taxes or additional

 

45



--------------------------------------------------------------------------------

amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or its participation in any Letter of Credit affected by such event,
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Sections 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, that such Lender is generally seeking
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so).

(b) If (i) any Lender requests compensation under Section 2.15, or (ii) any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (iii) any Lender becomes a Defaulting Lender (any such Lender
referred to in clause (i), (ii) or (iii) above being hereinafter referred to as
an “Affected Lender”), then the Company may, in addition to any other rights the
Company may have hereunder or under applicable Law, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate at par plus accrued interests and fees, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that the Company shall
have received the prior written consent of the Administrative Agent (and if a
Commitment is being assigned, the Issuing Banks), which consent shall not
unreasonably be withheld, such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender, to the extent permitted by applicable Law:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

46



--------------------------------------------------------------------------------

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (x) to the extent that such reallocation does not, as to
any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Commitment and (y) if the conditions set forth in Section
4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrower obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.20(c), and Swingline Exposure related to any newly made Swingline
Loan or LC Exposure related to any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21. Increased Commitments, Additional Lenders. (a) From time to time
after the Closing Date, the Company may, upon at least three (3) days’ notice to
the Administrative Agent (which shall promptly provide a copy of such notice to
the Lenders), increase the aggregate amount of the Commitments by an amount not
less than $25,000,000 (the amount of any such increase, the “Increased
Commitments”).

 

47



--------------------------------------------------------------------------------

(b) To effect such an increase, the Company may designate one or more of the
existing Lenders or other financial institutions reasonably acceptable to the
Administrative Agent, each Issuing Bank and the Swingline Lender which at the
time agree to (i) in the case of any such Person that is an existing Lender,
increase its Commitment and (ii) in the case of any other such Person (an
“Additional Lender”), become a party to this Agreement with a Commitment of not
less than $10,000,000. For the avoidance of doubt, existing Lenders are under no
obligation to commit to any Increased Commitments.

(c) Any increase in the Commitments pursuant to this Section 2.21 shall be
subject to satisfaction of the following conditions:

(i) at the time of and immediately after giving effect to such increase, all
representations and warranties of the Company contained in Article III shall be
true and correct in all material respects (except to the extent qualified by
materiality, Material Adverse Effect or a similar qualifier, in which case it
shall be true and correct in all respects, and except to the extent that any
such representation and warranty expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects as of such earlier date);

(ii) at the time of such increase, no Default or Event of Default shall have
occurred and be continuing or would result from such increase;

(iii) the Company shall be in pro forma compliance with the financial covenant
in Section 6.09; and

(iv) after giving effect to such increase, the aggregate amount of all increases
in Commitments made pursuant to this Section 2.21 shall not exceed $500,000,000.

(d) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.21 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Company, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, (ii) such evidence of appropriate legal authorization on the
part of the Borrowers with respect to the Increased Commitments and such
opinions of outside counsel for the Loan Parties addressed to the Additional
Lenders (covering customary legal matters for an unsecured bank loan financing)
and (iii) such evidence of the satisfaction of the conditions set forth in
subsection (c) above as the Administrative Agent may reasonably request.

(e) Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.21, (i) the respective LC Exposure of the Lenders shall be
redetermined as of the effective date of such increase in proportion to their
respective Commitments after giving effect to such increase and (ii) the
outstanding Loans shall be reallocated as of the effective date of such increase
such that as of the date of such increase, all outstanding Loans are funded by
the Lenders in proportion to their respective Commitments after giving effect to
such increase.

 

48



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Company, on behalf of itself and the other Loan Parties, represents and
warrants to the Lenders that:

SECTION 3.01. Organization; Qualification. Each of the Company and the other
Loan Parties is duly organized, validly existing and in good standing (or, in
each case, the foreign equivalent, if applicable) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted, except where such failure to be in good
standing (or, in each case, the foreign equivalent, if applicable) would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing (or, in each case, the
foreign equivalent, if applicable) in, every jurisdiction where such
qualification is required.

SECTION 3.02. Authorization; Validity; Enforceability. The Transactions are
within each Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate and other organizational action. This
Agreement and the other Loan Documents have each been duly executed and
delivered by the Loan Parties party thereto and constitutes a legal, valid and
binding obligation of the Loan Parties party thereto, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
will be obtained prior to being required or made and are in full force and
effect, (ii) such filings as may be required with the SEC to comply with
disclosure obligations or (iii) the absence of which would not reasonably be
expected to have a Material Adverse Effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
the Company or any of its Restricted Subsidiaries or any order of any
Governmental Authority, except for any violation of any applicable law or
regulation that would not reasonably be expected to have a Material Adverse
Effect, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Company or any of its Restricted
Subsidiaries, except for any violation or default that would not reasonably be
expected to have a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of the Company or any of its
Restricted Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change; Projections.
(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and consolidated statements of operations, comprehensive income, changes
in stockholders’ equity and cash flows (i) as of and for the fiscal year ended
December 31, 2015, reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2016, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
Consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

 

49



--------------------------------------------------------------------------------

(b) Since December 31, 2015, there has been no material adverse effect on the
business, assets, property or condition, financial or otherwise, of the Company
and its Subsidiaries, taken as a whole.

SECTION 3.05. Reserved.

SECTION 3.06. Litigation and Environmental Matters. (a) Except as disclosed in
the Company’s Form 10-K for the fiscal year ended December 31, 2015 filed with
the SEC, there are no actions, suits or proceedings by any Person or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Company, threatened in writing against the Company or any of its Subsidiaries
(i) as to which there is a reasonable likelihood of an adverse determination and
that, if adversely determined, would reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect (other than matters fully
covered by insurance as to which the insurer has been notified as of such
action, suit or proceeding and has not issued a notice denying coverage thereof)
or (ii) challenge the validity or enforceability of this Agreement or the
Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
the Company and its Subsidiaries (i) are and, since January 1, 2013, have been
in compliance with applicable Environmental Law and have obtained and are, and,
since January 1, 2013, have been, in compliance with all Environmental Permits,
(ii) have not become subject to any Environmental Liability and (iii) have not
received written notice of any claim alleging any Environmental Liability of the
Company or any of its Subsidiaries the subject matter of which has not been
fully resolved.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Company and its
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08. Investment Company Status. None of the Loan Parties is required to
be registered as an “investment company within the meaning of the Investment
Company Act of 1940, as amended.

SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.10. ERISA. (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events that have
occurred, could reasonably be expected to have a Material Adverse Effect. Except
either as disclosed in any public filing or as would not reasonably be expected
to have a Material Adverse Effect, (i) the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than the Threshold Amount the fair market value of the assets of such Plan, and
(ii) the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than the Threshold
Amount the fair market value of the assets of all such underfunded Plans.

 

50



--------------------------------------------------------------------------------

(b) From and after the date on which the Company and its Subsidiaries have or
are liable with respect to any Foreign Pension Plan (in each case in this clause
(b)): Each Foreign Pension Plan is in compliance in all respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect. Except as would not
reasonably be expected to have a Material Adverse Effect, with respect to each
Foreign Pension Plan, none of the Company, its respective Affiliates or any of
its respective directors, officers, employees or agents has engaged in a
transaction that would subject the Company or any Subsidiary, directly or
indirectly, to a tax or civil penalty that, individually or in the aggregate,
exceeds the Threshold Amount. Except as would not reasonably be expected to have
a Material Adverse Effect, with respect to each Foreign Pension Plan, reserves
have been established in the Financial Statements in respect of any material
unfunded liabilities in accordance with applicable law or, where required, in
accordance with ordinary accounting practices in the jurisdiction in which such
Foreign Pension Plan is maintained. Except as would not reasonably be expected
to have a Material Adverse Effect, the aggregate unfunded liabilities with
respect to such Foreign Pension Plans would not reasonably be expected to result
in liability of the Company and its Subsidiaries in an aggregate amount
exceeding the Threshold Amount.

SECTION 3.11. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
(other than projections, other forward looking information and information of a
general economic or industry specific nature) furnished by or on behalf of the
Company to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other written information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time prepared (it being understood and agreed that actual
results may vary materially from the projections).

SECTION 3.12. Sanctions. The Company has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company and its
Subsidiaries are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of the Company, any Subsidiary or, to
the knowledge of the Company, any of their respective directors, officers or
employees, or, to the knowledge of the Company, any agent of the Company or any
subsidiary that will act in any capacity in connection with or benefit from the
loan facility established hereby, is a Sanctioned Person.

SECTION 3.13. Margin Regulations. None of the Loan Parties or any of their
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System).

SECTION 3.14. [Reserved.]

SECTION 3.15. [Reserved.]

SECTION 3.16. USA PATRIOT Act. To the extent applicable, the Company and each
Subsidiary are in compliance, in all material respects, with the USA PATRIOT
Act.

SECTION 3.17. Intellectual Property Matters. Each Loan Party owns or is licensed
or otherwise has the right to use all of the patents, trademarks, contractual
franchises, licenses, permits, rights of way,

 

51



--------------------------------------------------------------------------------

authorizations and other rights that are reasonably necessary to the current
conduct of its businesses, without any known conflict with the rights of any
other Person, except where the failure to own or otherwise have such right would
not reasonably be expected to have a Material Adverse Effect.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of an Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) Concurrently with the execution of this Agreement and the other Loan
Documents executed on the Effective Date, the Company’s Third Amended and
Restated Credit Agreement, dated as of July 17, 2014, among the Company and
certain subsidiaries of the Company, the financial institutions named therein,
and Bank of America, N.A., as administrative agent (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof)
shall have been terminated and all amounts outstanding thereunder shall have
been repaid, and all security interests and guarantees granted in connection
therewith terminated and released, as applicable.

(c) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent, the Issuing Banks, the Swingline Lender and the other
Lenders and dated the Effective Date) of Cleary Gottlieb Steen & Hamilton LLP,
counsel for the Loan Parties, in form and substance reasonably acceptable to the
Administrative Agent. The Company hereby requests such counsel to deliver such
opinion.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement, the other Loan Documents or the Transactions, all
in form and substance satisfactory to the Administrative Agent and its counsel,
including (i) copies of such Loan Party’s charter (or equivalent formation
document) and by-laws (or equivalent organizational document), and any
amendments thereto, certified in each instance by its Secretary or Assistant
Secretary (or analogous Person with respect to such Eligible Subsidiary),
(ii) copies of the resolutions or similar authorizing documentation of the
governing body of such Loan Party authorizing such Loan Party to enter into and
perform its obligations under the Loan Documents, certified by its Secretary or
Assistant Secretary (or analogous Person with respect to such Loan Party),
(iii) a good standing certificate (or the equivalent thereof, if any, in any
foreign jurisdiction) from the jurisdiction of formation of such Loan Party and
(iv) a customary certificate of the Secretary or Assistant Secretary of such
Loan Party (or analogous Person with respect to such Loan Party) certifying the
names and true signatures of such Loan Party’s authorized persons, officers and
employees authorized to sign this Agreement and the other documents to be
delivered by such Loan Party hereunder.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraph (b) of Section 4.01 and paragraphs (a) and (b) of Section 4.02.

 

52



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least three (3) Business Days prior to the Effective Date, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrowers hereunder.

(g) The Administrative Agent shall have received all documentation and other
information reasonably requested by each Lender that is required for compliance
with the PATRIOT Act or other “know your customer” and anti-money laundering
rules and regulations (which requested information shall have been received by
the Effective Date to the extent requested by the Lenders at least five Business
Days prior to the Effective Date).

(h) The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Company for the two most recent fiscal
years ended prior to the Effective Date as to which such financial statements
are available and (ii) satisfactory unaudited interim consolidated financial
statements of the Company for each quarterly period ended subsequent to the date
of the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available.

Promptly upon the satisfaction of the foregoing conditions precedent, the
Administrative Agent shall notify the Company and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Lenders to make Loans and of the Issuing Banks
to issue Letters of Credit hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at or
prior to 3:00 p.m., New York City time, on September 15, 2016 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of an Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects (except to the
extent qualified by materiality, Material Adverse Effect or a similar qualifier,
in which case it shall be true in correct in all respects) on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable (except to the extent that any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall be true and correct in all material
respects as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03. First Borrowing by Each Eligible Subsidiary.

(a) The obligation of each Lender to make a Loan, and the obligation of an
Issuing Bank to issue a Letter of Credit, on the occasion of the first Borrowing
by or issuance of a Letter of Credit for the account of each Eligible Subsidiary
that has become a Borrower hereunder is subject to the receipt by the
Administrative Agent of the following documents:

 

53



--------------------------------------------------------------------------------

(i) an opinion of counsel for such Eligible Subsidiary covering customary legal
matters for an unsecured bank loan financing; and

(ii) receipt by the Administrative Agent of: (i) copies of such Eligible
Subsidiary’s charter (or equivalent formation document) and by-laws (or
equivalent organizational document), and any amendments thereto, certified in
each instance by its Secretary or Assistant Secretary (or analogous Person with
respect to such Eligible Subsidiary), (ii) copies of the resolutions or similar
authorizing documentation of the governing body of such Eligible Subsidiary
authorizing such Eligible Subsidiary to enter into and perform its obligations
under the Loan Documents, certified by its Secretary or Assistant Secretary (or
analogous Person with respect to such Eligible Subsidiary), (iii) a good
standing certificate (or the equivalent thereof, if any, in any foreign
jurisdiction) from the jurisdiction of formation of such Eligible Subsidiary and
(iv) a customary certificate of the Secretary or Assistant Secretary of such
Eligible Subsidiary (or analogous Person with respect to such Eligible
Subsidiary) certifying the names and true signatures of such Eligible
Subsidiary’s authorized persons, officers and employees authorized to sign this
Agreement and the other documents to be delivered by such Eligible Subsidiary
hereunder.

(b) Following the giving of any Election to Participate, if the designation of
such Eligible Subsidiary obligates the Administrative Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Administrative Agent or any
Lender, supply such documentation and other evidence as is reasonably requested
by the Administrative Agent or any Lender in order for the Administrative Agent
or such Lender to carry out and be satisfied it has complied with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations; it being understood that such “know your customer” and other
similar checks under all applicable laws and regulations shall have been
satisfied prior to any extension of credit to an Eligible Subsidiary that has
become a Borrower hereunder.

(c) Any extension of credit to an Eligible Subsidiary that has become a Borrower
hereunder which is not organized under the laws of the United States or any
political subdivision thereof shall not contravene any law or regulation
applicable to each Lender extending such credit nor violate any internal policy
applicable to the Lender extending such credit.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Company (on behalf of itself and the other Loan Parties) covenants and
agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Company will furnish to the Administrative Agent for transmission to each Lender
by the Administrative Agent, including Public-Siders:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related consolidated statements of operations,
comprehensive income, changes in stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification commentary or exception and
without any qualification or exception as to the scope of

 

54



--------------------------------------------------------------------------------

such audit) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Company and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and consolidated
statements of operations, comprehensive income and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) (x)
certifying that, to such Financial Officer’s knowledge, no Default has occurred
and is continuing or, (y) if, to such Financial Officer’s knowledge, a Default
has occurred and is continuing, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.09,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and
(iv) providing unaudited consolidating financial information that presents in
reasonable detail available to the Company’s management the differences between
the consolidated cash, indebtedness and EBITDA relating to the Company and its
Subsidiaries, on the one hand, and the consolidated cash, indebtedness and
EBITDA relating to the Unrestricted Subsidiaries (if any) on the other hand;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company
with the SEC under the Exchange Act, or any Governmental Authority succeeding to
any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be, other than non-material disclosures;

(e) promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Public Debt
Rating, written notice of such rating change; and

(f) reasonably promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent, at the request of any Lender, may
reasonably request; provided that in no event shall the Company or any
Restricted Subsidiary be required to disclose information (x) to the extent that
such disclosure to the Administrative Agent or such Lender violates any bona
fide contractual confidentiality obligations by which it is bound, so long as
(i) such obligations were not entered into in contemplation of this Agreement or
any of the other Transactions and (ii) such obligations are owed by it to a
third party, or (y) as to which it has been advised by counsel that provision of
such information to the Administrative Agent or such Lender would give rise to a
waiver of attorney-client privilege.

Information required to be delivered pursuant to clause (a), (b) or (f) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall be available
on the website of the Company or the SEC. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

55



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice, after a Responsible
Officer becomes aware of such event, of the following events:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company that,
in the good faith judgment of the Company, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

(d) any Environmental Liability that has or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any action permitted under Section 6.03; provided, further, that this Section
5.03 shall not require the Company or any Restricted Subsidiary to preserve or
maintain any rights, licenses, permits, privileges and franchises if the Company
(other than the legal existence of the Company) shall reasonably determine that
the failure to maintain and preserve the same would not reasonably be expected,
in the aggregate, to have a Material Adverse Effect.

SECTION 5.04. Payment of Obligations. The Company will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could have a Material Adverse Effect before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) the Company or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (c) the failure to make payment
pending such contest would not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition
(ordinary wear and tear and casualty and condemnation events excepted), except
to the extent any failure to do so would not reasonably be expected to have a
Material Adverse Effect, and (b) to the extent available on commercially
reasonable terms, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Company will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which true and correct entries in all material respects are made of
all dealings and transactions in relation to its business and activities to

 

56



--------------------------------------------------------------------------------

the extent required by GAAP. The Company will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties subject to any applicable restrictions or limitations on
access to any facility or information that is classified or restricted by
contract or by law, regulation or governmental guidelines or in accordance with
any applicable safety procedures, to examine the books of accounts of the
Company or such Restricted Subsidiary, and to discuss its affairs, finances and
condition with its officers and (only during the continuance of an Event of
Default) its independent accountants, all at such reasonable times upon
reasonable advance notice and as often as reasonably requested; provided,
however, that prior to the occurrence and continuance of an Event of Default,
such visitations and inspections shall be no more frequent than once per fiscal
year and shall be at the sole cost and expense of the Administrative Agent or
such Lender.

SECTION 5.07. Compliance with Law; Maintenance of Licenses. The Company shall
comply, and shall cause each of its Subsidiaries to comply with all requirements
of law of any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act and all Environmental Laws and
Environmental Permits, including those relating to the generation, handling, use
and disposal of any Hazardous Material), except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect. The
Company shall, and shall cause each of its Subsidiaries to, take prompt and
appropriate action to respond to any material non-compliance with Environmental
Laws and Environmental Permits. The Company has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, and employees, and agents
with Anti-Corruption Laws and applicable Sanctions. Neither the Company nor any
Subsidiary shall violate the provisions of any Material Agreement, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect. The Company shall, and shall cause each of its
Subsidiaries to, obtain and maintain all licenses, permits, franchises, and
governmental authorizations necessary to own its property and to conduct its
business as conducted on the Effective Date, including all Environmental
Permits, except to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for (i) the financing of the consideration and related fees
and expenses in connection with the Axiall Acquisition and (ii) general
corporate purposes, including for working capital, the issuance of Letters of
Credit, and permitted acquisitions.

SECTION 5.09. [Reserved].

SECTION 5.10. Further Assurances.

(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
other than an Excluded Subsidiary by any Loan Party, or any determination that
(i) an Immaterial Subsidiary ceases to be an Immaterial Subsidiary or (ii) an
Excluded Subsidiary guarantees other Indebtedness of the Company as contemplated
by the last sentence of the definition of “Excluded Subsidiary”, then in each
case the Company shall, at its sole expense, within 10 Business Days after such
formation or acquisition or determination, or such longer period as the
Administrative Agent may agree in its sole discretion, cause each such
Subsidiary to duly execute and deliver to the Administrative Agent a Joinder
Agreement guaranteeing the other Loan Parties’ obligations under the Loan
Documents; provided that with respect to (1) Lagoon LLC and (2) any Subsidiary
that will need to execute a Joinder Agreement pursuant to this Section 5.10(a)
as a result of the Axaill Acquisition, notwithstanding the foregoing, the
Company shall in each case cause such Subsidiary to duly execute and deliver to
the Administrative Agent such Joinder Agreement by the later of (i) 10 Business
Days after the Axiall Acquisition or (ii) October 15, 2016.

 

57



--------------------------------------------------------------------------------

(b) The Loan Parties shall execute and deliver, or cause to be executed and
delivered, to the Administrative Agent and/or any Lender such documents and
agreements, and shall take or cause to be taken such actions, as the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Company
(on behalf of itself and the other Loan Parties) covenants and agrees with the
Lenders that:

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder (including any Indebtedness incurred pursuant
to Section 2.21);

(b) Indebtedness existing on the date hereof, the Axiall Notes and any notes
issued in exchange thereof (including any guarantees therefor);

(c) Indebtedness of the Company to any Restricted Subsidiary and of any
Restricted Subsidiary to the Company or any other Restricted Subsidiary;

(d) Guarantees by the Company of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Company or any other
Restricted Subsidiary;

(e) Indebtedness of the Company or any Restricted Subsidiary incurred or issued
to finance the acquisition, construction, repair, replacement or improvement of
any fixed or capital assets, including Capital Lease Obligations, mortgage
financings or purchase money obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction, repair, replacement or improvement and
(ii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing, repairing, replacing or improving such fixed or capital asset;

(f) Indebtedness incurred by a Person prior to the time (a) such Person becomes
a Restricted Subsidiary, (b) such Person merges into or consolidates with the
Company or a Restricted Subsidiaries or existing at the time of a sale or
transfer of the properties of a Person as an entirety or substantially as an
entirety to the Company or any Subsidiary or (c) another Restricted Subsidiary
merges into or consolidates with such Person (in a transaction in which such
Person becomes a Restricted Subsidiary), which Indebtedness was not incurred in
anticipation of such transaction and was outstanding prior to such transaction,
and extensions, renewals or replacements thereof (or successive extensions,
renewals and replacements thereof);

(g) Indebtedness in respect of a Qualified Receivables Financing;

(h) any extension, renewal and replacement (or successive extensions, renewals
or replacements) in whole or in part of any Indebtedness referred to in the
foregoing clauses (a) through (g), inclusive, that do not increase the
outstanding principal amount (or accreted value, if applicable) thereof except
by an amount equal to unpaid accrued interest and premium thereon plus other
amounts paid, and fees and expenses incurred, in connection with such extension,
renewal or replacement and by an amount equal to any existing commitments
unutilized thereunder; and

 

58



--------------------------------------------------------------------------------

(i) other Indebtedness; provided that at the time the Company or a Restricted
Subsidiary incurs such Indebtedness (and giving pro forma effect thereto),
(x) the Company is in compliance with the Financial Covenant and (y) no Default
or Event of Default shall have occurred and be continuing.

SECTION 6.02. Liens. The Company will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Restricted
Subsidiary existing on the date hereof;

(c) Liens securing Indebtedness permitted under Sections 6.01(g);

(d) Liens of or upon (x) any property of, or shares of Equity Interests or
Indebtedness of, a Person existing at the time such Person becomes a Subsidiary,
is merged with or into or consolidated with the Company or any Subsidiary, or is
otherwise acquired by the Company or any Subsidiary, or existing at the time of
a sale or transfer of the properties of a Person as an entirety or substantially
as an entirety to the Company or any Subsidiary, or (y) any shares of Equity
Interests or Indebtedness of a Joint Venture, and in each case not created or
incurred in contemplation of such event; provided that (i) the obligation to
which such Lien relates is not purchase money Indebtedness and (ii) such Lien
does not attach to other property of the Company and its Restricted
Subsidiaries;

(e) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien existing at the date of this
Agreement or any Lien referred to in the foregoing clauses (a) through (d),
inclusive, but only to the extent that the principal amount (or accreted value,
if applicable) of Indebtedness secured thereby does not exceed the principal
amount of Indebtedness (or accreted value, if applicable) so secured at the time
of such extension, renewal or replacement except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts paid, and fees and
expenses incurred, in connection with such extension, renewal or replacement and
by an amount equal to any existing commitments unutilized thereunder; and

(f) Liens not otherwise permitted by this Section 6.02 securing Indebtedness and
other obligations (including Liens securing Indebtedness incurred pursuant to
Section 6.01(e) and 6.01(i)) in an aggregate principal amount at any time
outstanding not to exceed on the date of incurrence thereof an amount equal to
10.0% of Consolidated Net Tangible Assets at such time.

SECTION 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Restricted Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of their consolidated assets, taken as a
whole, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into or consolidate with a Loan Party in a
transaction in which such Loan Party is the surviving corporation, provided, if
the Company is party to such merger or consolidation, either (A) the Company
shall be the continuing or surviving Person or (B) if the Person formed by or
surviving any such merger, consolidation or disposition is not the Company, the
successor Person shall expressly assume all the obligations of the Company under
this Agreement and the other Loan Documents to which the Company is a party
pursuant to documentation reasonably

 

59



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, (ii) any Person may merge or
consolidate into any Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary, provided, if the Company is party
to such a merger, the Company shall be the surviving entity, (iii) any
Restricted Subsidiary may liquidate, dissolve, or sell, transfer, lease or
otherwise dispose of its assets to a Borrower or to another Loan Party, (iv) any
Restricted Subsidiary may liquidate or dissolve or merge into, or sell,
transfer, lease or otherwise dispose of its assets to another Person if the
Company determines in good faith that such liquidation or dissolution, merger or
disposition is in the best interests of the Company and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04;

provided that the restrictions in this Section 6.03(a) shall not apply to the
Restricted Subsidiaries if, at the time it enters into such transaction and
giving pro forma effect thereto, (x) the Company is in compliance with the
Financial Covenant and (y) no Default or Event of Default shall have occurred
and be continuing.

(b) The Company will not, and will not permit any of its Restricted Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Company and its Restricted Subsidiaries on the date of
execution of this Agreement and businesses reasonably related, ancillary or
incidental thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Permitted
Acquisitions. The Company will not, and will not permit any of its Restricted
Subsidiaries to, purchase or acquire any Equity Interests, indebtedness or other
securities of any other Person, make any loans or advances to, Guarantee any
Indebtedness of, or make any investment in, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

(a) Permitted Investments and purchases of assets in the ordinary course of
business consistent with past practice;

(b) investments by the Company in the capital stock of its Restricted
Subsidiaries;

(c) loans or advances made by the Company to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Company or any other Restricted Subsidiary;

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

(e) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person;

(f) the Axiall Acquisition and any redemption or exchange of the Axiall Notes;
and

(g) Investments consisting of Indebtedness, Liens, fundamental changes, and
Restricted Payments permitted by Sections 6.01, 6.02, 6.03 and 6.06,
respectively;

provided that the restrictions in this Section 6.04 shall not apply to the
Company or its Restricted Subsidiaries if, at the time it enters into such
transaction and giving pro forma effect thereto, (x) the Company is in
compliance with the Financial Covenant and (y) no Default or Event of Default
shall have occurred and be continuing.

 

60



--------------------------------------------------------------------------------

SECTION 6.05. Sale and Leaseback Transactions. Neither the Company nor any of
its Restricted Subsidiaries shall, directly or indirectly, enter into any
arrangement with any Person providing for the Company or such Restricted
Subsidiary to lease or rent property that the Company or such Restricted
Subsidiary has sold or will sell or otherwise transfer to such Person, except
for sale and leaseback transactions with respect to which the obligations of the
Company and its Restricted Subsidiaries do not exceed $150,000,000, in the
aggregate, at any time; provided that the restrictions in this Section 6.05
shall not apply to the Company or its Restricted Subsidiaries if, at the time it
enters into such transaction and giving pro forma effect thereto, (x) the
Company is in compliance with the Financial Covenant and (y) no Default or Event
of Default shall have occurred and be continuing.

SECTION 6.06. Restricted Payments. The Company will not, and will not permit any
of its Restricted Subsidiaries to declare or make any Restricted Payment, except
(a) the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock,
(b) Restricted Subsidiaries may declare and pay dividends with respect to their
Equity Interests ratably or on a basis more favorable to the Loan Parties or a
Restricted Subsidiary holding such Equity Interests; (c) the Company may make
Restricted Payments pursuant to and in accordance with equity subscription
agreements, stock option agreements, shareholders’ agreements or similar plans
or agreements for current or former directors, officers, management or employees
of the Company and its Restricted Subsidiaries and (d) payments to dissenting
stockholders of the Company or any Restricted Subsidiary pursuant to
requirements of law made pursuant to or in connection with a consolidation,
merger or transfer of assets in connection with a transaction not prohibited by
this Agreement; provided that the restrictions in this Section 6.06 shall not
apply to the Company or its Restricted Subsidiaries if, at the time it makes
such Restricted Payment (or, in the case of a public dividend, at the time of
declaration if such Restricted Payment is made no later than 60 days after such
declaration) and giving pro forma effect thereto, (x) the Company is in
compliance with the Financial Covenant and (y) no Default or Event of Default
shall have occurred and be continuing; provided, further, Restricted Payments
made and/or declared by Westlake Chemical OpCo LP on account of its Equity
Interests made to its equity holders on either a pro rata basis or on a basis
more favorable to a Loan Party or a Restricted Subsidiary of a Loan Party shall
be permitted.

SECTION 6.07. Use of Proceeds; Anti-Corruption Laws and Laws Against Sanctioned
Persons. No part of the proceeds of any Loan or any Letter of Credit will be
used by a Borrower to purchase or carry any margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System). No
Borrower will request any Borrowing or Letter of Credit, and no Borrower shall
use, and shall procure that the Subsidiaries and its or their respective
directors, officers and employees shall not use the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or in any other
manner, in each case as would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 6.08. [Reserved.]

SECTION 6.09. Financial Covenant. The Company will not permit the Total Leverage
Ratio as of the last day of any fiscal quarter of the Company to exceed:

(a) from the Effective Date to the date the Company delivers a certificate to
the Administrative Agent certifying that the commitments under the Bridge
Facility have been terminated in full (the “Changeover Date”), 3.00 to 1.00;
provided that the Total Leverage Ratio, for the purposes of this Section
6.09(a), shall be determined without netting unrestricted cash and cash
equivalents of the Company and its Restricted Subsidiaries as otherwise provided
for in such definition);

 

61



--------------------------------------------------------------------------------

(b) from the Changeover Date to December 31, 2017, 3.50 to 1.00; and

(c) thereafter, 3.00 to 1.00.

Notwithstanding anything to the contrary set forth herein, until the earlier of
(A) the Axiall Acquisition Closing Date and (B) the date on which the Axiall
Acquisition Agreement terminates or expires, any Indebtedness incurred by the
Company and its Restricted Subsidiaries pursuant to the Westlake Eighth
Supplemental Indenture shall be disregarded for the purpose of determining
compliance with this Section 6.09 to the extent that, and so long as, the cash
proceeds of such Indebtedness is subject to mandatory redemption on customary
terms by the holders of such Indebtedness if the Axiall Acquisition Agreement
terminates or expires without consummation of the Axiall Acquisition. For the
avoidance of doubt, the cash proceeds from the Indebtedness described in the
preceding sentence shall not be netted as contemplated by the definition of
Total Leverage Ratio.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;

(c) any representation or warranty made, or deemed made pursuant to Sections
2.06(b) or 4.02, by or on behalf of any Loan Party or any Restricted Subsidiary
in or in connection with this Agreement, any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to this Agreement, any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03 (with respect to any Loan Party’s
existence) or 5.08 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);

(f) any Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
after expiration of all grace or cure periods;

 

62



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the giving of all notices and the expiration of all grace periods) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) regularly scheduled
amortization payments with respect to Material Indebtedness or (iii) customary
non default mandatory prepayments with respect to Material Indebtedness in
connection with asset sales, casualty or condemnation events, equity issuances
or debt issuances;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Restricted Subsidiary that is not an Immaterial
Subsidiary (a “Material Restricted Subsidiary”) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) any Borrower or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Material Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) any Borrower or any Material Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money (not covered by insurance as
to which the insurer has been notified of such judgment and has not issued a
notice denying coverage thereof) in an aggregate amount in excess of the
Threshold Amount shall be rendered against any Borrower or any Material
Restricted Subsidiary and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Borrower or any Material Restricted Subsidiary to enforce any such
judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to have a Material
Adverse Effect; or

(m) a Change in Control shall occur; or

(n) except as permitted pursuant to Section 11.07, the guarantee of any
Guarantor under Article XI shall for whatever reason be terminated or cease to
be in full force and effect, or the validity or enforceability thereof shall be
contested by any Loan Party;

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative

 

63



--------------------------------------------------------------------------------

Agent may, and at the request of the Required Lenders shall, by notice to the
Company, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to a
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

SECTION 7.02. Application of Funds. The order and manner in which the
Administrative Agent’s and the Lenders’ rights and remedies are to be exercised
shall be determined by the Administrative Agent or the Required Lenders in their
sole and absolute discretion. Regardless of how a Lender may treat payments for
the purpose of its own accounting, for the purpose of computing the Obligations
hereunder, payments received during the existence of an Event of Default shall
be applied first, to costs and expenses incurred by the Administrative Agent and
each Lender (to the extent that each Lender has a right to reimbursement thereof
pursuant to the Loan Documents), second, to the payment of accrued and unpaid
interest on the Loans to and including the date of such application, third, to
the payment of the unpaid principal of the Obligations, and fourth, to the
payment of all other amounts (including fees) then owing to the Administrative
Agent and the Lenders under the Loan Documents, in each case paid pro rata to
each Lender in the same proportions that the aggregate Obligations owed to each
Lender under the Loan Documents bear to the aggregate Obligations owed under the
Loan Documents to all Lenders, without priority or preference among the Lenders.

ARTICLE VIII

The Administrative Agent

Each of the Lenders, Issuing Banks and the Swingline Lender hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section

 

64



--------------------------------------------------------------------------------

9.02), and (c) except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by a Loan
Party or a Lender, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company and subject to the consent of the Company (so long as no Event of
Default under Sections 7.01(a), (b), (h) or (i) has occurred and is continuing
at such time), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be an Eligible Institution. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

65



--------------------------------------------------------------------------------

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

Anything herein to the contrary notwithstanding, none of the Lead Arranger,
Bookrunner, Co-Syndication Agents or Co-Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to any Loan Party, to it c/o Westlake Chemical Corporation, 2801 Post Oak
Boulevard, Suite 600, Houston, Texas 77056, Attention of L. Benjamin Ederington
(Telecopy No. 713.629.6239), with a copy (which shall not constitute notice) to
Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York, NY 10006
Attention of Duane McLaughlin (Telecopy No. 212-225-3999);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2S, Chicago, IL 60603, Attention of Bianca Hernandez, email:
jpm.agency.cri@jpm.com (Telecopy No. (844-490-5663)), with a copy to JPMorgan
Chase Bank, N.A., 10 South Dearborn, Floor L2S, Chicago, IL 60603, Attention of
Katy Tyler, Email: jpm.agency.cri@jpmorgan.com (Telecopy No. (844-490-5663));

(iii) if to an Issuing Bank, to it at, in the case of JPMorgan Chase Bank, N.A.,
Ground floor, 1st to 6th floors, Platina 3, Kodbis, Floor 03 Bengaluru, 560 103,
India, Attention of Bindu Devegowda, Email: bindu.devegowda@chase.com (Telecopy
No. (214-307-6874));

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2S, Chicago, IL 60603, Attention of Bianca Hernandez, Email:
jpm.agency.cri@jpmorgan.com (Telecopy No. (844-490-5663)); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

66



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders, the Issuing Bank and the
Swingline Lender hereunder may be delivered or furnished by using Electronic
Systems pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Loan Parties may, in their discretion, agree to
accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by them; provided that approval
of such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
IntraLinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Company or the other Loan Parties, any Lender, any Issuing Bank, the
Swingline Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Company’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System other than as a result of willful
misconduct or gross negligence by such person as determined by a final,
non-appealable order of a court of competent jurisdiction. “Communications”
means, collectively, any notice, demand, communication, information,

 

67



--------------------------------------------------------------------------------

document or other material provided by or on behalf of any Loan Party pursuant
to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank, the Swingline Lender or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks, the Swingline
Lender and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by a Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank or the Swingline Lender
may have had notice or knowledge of such Default at the time.

(b) Subject to Section 9.02(c) below, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Loan Parties and the Required Lenders
or by the Loan Parties and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, or amend or waive any other provisions of
this Agreement requiring pro rata treatment of Lenders, without the written
consent of each Lender affected thereby, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vi) release all or
substantially all of the value of the guarantees provided by the Guarantors
under Article XI hereunder (except as permitted pursuant to Section 11.07);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Banks or the Swingline Lender, as the case may
be; provided further that no such agreement shall amend or modify the provisions
of Section 2.07 or any letter of credit application and any bilateral agreement
between a Borrower and an Issuing Bank regarding such Issuing Bank’s Letter of
Credit Commitment or the respective rights and obligations between a Borrower
and such Issuing Bank in connection with the issuance of Letters of Credit
without the prior written consent of the Administrative Agent and such Issuing
Bank, respectively.

(c) if the Administrative Agent and the Company acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Company shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

 

68



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers will pay all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent and its Affiliates (without duplication) associated with
the preparation, due diligence, administration, syndication and enforcement of
this Agreement and all other Loan Documents, including, without limitation, the
reasonable legal fees and expenses of the Administrative Agent’s counsel (but
limited to one counsel to the Administrative Agent and the Lenders taken as a
whole and, if necessary, of one local counsel in any relevant jurisdiction (and,
in the case of a conflict of interest where the party affected by such conflict
notifies the Company of the existence of such conflict and thereafter retains
its own counsel, of another firm of counsel for each such affected party in each
relevant jurisdiction)). The Borrowers will also pay the reasonable and
documented out-of-pocket expenses of the Administrative Agent and each Lender in
connection with the enforcement of any of the Loan Documents related to this
Agreement (but limited, in the case of legal expenses, to one counsel to the
Administrative Agent and the Lenders taken as a whole and, if necessary, of one
local counsel in any relevant jurisdiction (and, in the case of a conflict of
interest where the party affected by such conflict notifies the Company of the
existence of such conflict and thereafter retains its own counsel, of another
firm of counsel for each such affected party in each relevant jurisdiction)).

(b) Each Borrower also agrees to indemnify and hold harmless the Administrative
Agent, the Issuing Bank, the Swingline Lender and each other Lender and each of
their respective affiliates and their respective officers, directors, employees,
agents, advisors and other representatives (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and reasonable and
documented expenses (including, without limitation, the legal expenses of one
firm of counsel for all Indemnified Parties, taken as a whole, and if necessary,
of a single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions (and, in the case of a
conflict of interest where the Indemnified Party affected by such conflict
notifies you of the existence of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected Indemnified Party in
each relevant jurisdiction)) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any aspect of the transactions contemplated herein,
(b) this Agreement and the other Loan Documents, or any use made or proposed to
be made with the proceeds thereof, or (c) the actual or alleged presence of
Hazardous Materials relating to any property owned, leased or operated, at any
time, by the Company or any of its Subsidiaries or any Environmental Liability
relating to the Company or any of its Subsidiaries, except to the extent
(i) such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s (A) gross negligence or willful misconduct or
(B) material breach of its obligations under this Agreement or the other Loan
Documents; (ii) arising out of any claim, actions, suits, inquiries, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrowers or any of their respective affiliates and that is brought by an
Indemnified Person against any other Indemnified Person (other than any claim,
actions, suits, inquiries, litigation, investigation or proceeding in its
capacity as an agent or arranger under this Agreement) as determined in a final,
non-appealable judgment by a court of competent jurisdiction; or (iii) any
settlement is entered into by such Indemnified Party without the Company’s
written consent (such consent not to be unreasonably withheld) but if there is a
judgment of a court of competent jurisdiction in any such proceeding, or if the
Company consents to such settlement, each Borrower agrees to indemnify and hold
harmless such Indemnified Party in the manner set forth above. In the case of
any claim, litigation, investigation or proceeding (any of the foregoing, a
“Proceeding”) to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such Proceeding is brought by a Borrower, its
equity holders or creditors, or an Indemnified Party (subject to (ii) above) and
whether or not an Indemnified Party is otherwise a party thereto.
Notwithstanding any other provision of this Agreement or any other Loan
Document, (i) no Indemnified Party shall be liable for any indirect, special,
punitive or consequential damages in

 

69



--------------------------------------------------------------------------------

connection with its activities relating to this Agreement or any other Loan
Document and (ii) no Indemnified Party shall be liable for any damages arising
from the use by others of information or other materials obtained through an
Electronic System, other than for direct, actual damages resulting from the
gross negligence or willful misconduct of such Indemnified Party as determined
by a final, non-appealable judgment of a court of competent jurisdiction. No
Borrower shall, without the prior written consent of an Indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened Proceedings against an Indemnified Party
in respect of which indemnity could have been sought hereunder by such
Indemnified Party unless such settlement (i) includes an unconditional release
of such Indemnified Party from all liability or claims that are the subject
matter of such Proceedings and (ii) does not include any statement as to any
admission of fault by or on behalf of such Indemnified Party. This Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that a Borrower fails to pay any amount required to be paid by
it to the Administrative Agent, the applicable Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the applicable Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the applicable
Issuing Bank or the Swingline Lender in their capacity as such.

(d) [Reserved.]

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by a Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (ii) below, any Lender
may assign to one or more Eligible Institutions (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and Swingline Loans and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A) the Company, provided that, the Company shall be deemed to have consented to
an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default pursuant to

 

70



--------------------------------------------------------------------------------

paragraphs (a), (b), (h) and (i) under Article VII has occurred and is
continuing at the time of such assignment, any other assignee (other than an
Ineligible Institution), but the Administrative Agent shall nonetheless send
notice of such assignment to the Company;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender), an Affiliate of a Lender, or an
Approved Fund with a Commitment immediately prior to giving effect to such
assignment;

(C) each Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default pursuant to
paragraphs (a), (b), (h) and (i) under Article VII has occurred and is
continuing at the time of such assignment;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Electronic System as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants), together with a
processing and recordation fee of $3,500 (unless such fee is waived by the
Administrative Agent); and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

71



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such company, investment vehicle or trust referenced in this
clause (c) shall not constitute an Ineligible Institution if it (x) has not been
established for the primary purpose of acquiring any Loans or Commitments,
(y) is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business;
or (d) the Borrower or any of its Affiliates.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks, the Swingline Lender and the other
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Banks, the Swingline Lender and any
other Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Electronic System as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants), the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Sections

 

72



--------------------------------------------------------------------------------

2.06(d) or 2.06(e), 2.07(b), 2.18(d) or 9.03(b), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more Persons that are not Ineligible Institutions (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Borrowers, the Administrative
Agent, the Issuing Banks, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrowers agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Sections
2.17(f) and 2.17(g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under 2.17(g) will be delivered to the
Company and the Administrative Agent)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.19(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to

 

73



--------------------------------------------------------------------------------

secure obligations to a Federal Reserve Bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of an original
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as an original executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

74



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the obligations of such Loan Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and the other Loan Documents, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Banks, the Swingline Lender or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement against a Loan Party or its properties in the courts of any
jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

75



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks, the Swingline Lender and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to a Borrower and its obligations, (g) with the consent of the Company
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender on a
non-confidential basis from a source other than the Borrower. For the purposes
of this Section, “Information” means all information received from the Borrowers
relating to the Company or its business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from a Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.13. Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC

 

76



--------------------------------------------------------------------------------

INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.15. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) hereby notifies the Loan Parties that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of the Loan Parties and other information that will allow such
Lender to identify each Loan Party in accordance with the PATRIOT Act.

SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

77



--------------------------------------------------------------------------------

SECTION 9.17. Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against any Borrower or for any
other reason, any payment under or in connection with this Agreement is made or
satisfied in a currency (the “Other Currency”) other than that in which the
relevant payment is due (the “Required Currency”) then, to the extent that the
payment (when converted into the Required Currency at the rate of exchange on
the date of payment or, if it is not practicable for the party entitled thereto
(the “Payee”) to purchase the Required Currency with the Other Currency on the
date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of this Agreement, such Borrower shall, to the extent permitted
by law, as a separate and independent obligation, indemnify and hold harmless
the Payee against the amount of such short-fall. For the purpose of this
Section, “rate of exchange” means the rate at which the Payee is able on the
relevant date to purchase the Required Currency with the Other Currency and
shall take into account any premium and other costs of exchange.

SECTION 9.18. Appointment of Process Agent. Each Loan Party organized in a
jurisdiction outside the United States covenants and agrees to designate
irrevocably and appoint without delay an agent for service of legal process
reasonably satisfactory to the Administrative Agent and to deliver promptly to
the Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment within 10 Business Days (or such other time period as the
Administrative Agent may reasonably agree) of becoming a Loan Party hereunder.

SECTION 9.19. No Fiduciary Duty. The Administrative Agent, the Lead Arranger and
Bookrunner, each Co-Syndication Agent, each Co-Documentation Agent, each Lender
and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their respective affiliates. Each
Loan Party agrees that nothing in this Agreement and any related documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and the
Loan Parties, their stockholders or their respective affiliates, on the other.
Each Loan Party acknowledges and agrees that (i) the transactions contemplated
by this Agreement and any related documents (including the exercise of rights
and remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Loan
Parties, their stockholders or their respective affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any of the Loan
Parties, their stockholders or their respective Affiliates on other matters) or
any other obligation to the Loan Parties except the obligations expressly set
forth in this Agreement and any related documents and (y) each Lender is acting
solely as principal and not as the agent or fiduciary of the Loan Parties, their
management, stockholders, creditors or any other Person. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to any of the Loan Parties, in connection with such
transaction or the process leading thereto.

ARTICLE X

Representations and Warranties of Eligible Subsidiaries

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

 

78



--------------------------------------------------------------------------------

SECTION 10.01. Legal Existence and Power. It is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization and is
and will continue to be a Wholly-Owned Consolidated Subsidiary of the Company.

SECTION 10.02. Legal and Governmental Authorization; No Contravention. The
execution and delivery by it of its Election to Participate and its promissory
notes, and the performance by it of this Agreement and its promissory notes, are
within its legal powers, have been duly authorized by all necessary legal
action, require no action by or in respect of, or filing with, any Governmental
Authority and do not materially contravene, or constitute a material default
under, any provision of applicable law or regulation or of its organizational
documents or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Company or such Eligible Subsidiary or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Consolidated Subsidiaries.

SECTION 10.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of such Eligible Subsidiary and its promissory notes, if and when
executed and delivered in accordance with this Agreement, will constitute valid
and binding obligations of such Eligible Subsidiary.

SECTION 10.04. Taxes. Except as disclosed in such Election to Participate, there
is no income, stamp or other tax of any country, or any taxing authority thereof
or therein, imposed by or in the nature of withholding or otherwise, which is
imposed on any payment to be made by such Eligible Subsidiary pursuant hereto or
on its promissory notes, or is imposed on or by virtue of the execution,
delivery or enforcement of its Election to Participate or of its promissory
notes.

ARTICLE XI

Guaranty

SECTION 11.01. The Guaranty. (a) The Company hereby unconditionally guarantees
to the Administrative Agent, for the benefit of the Lenders, the full and
punctual payment (whether at stated maturity, upon acceleration or otherwise) of
the principal of, and interest and fees on, each Loan made to and each LC
Disbursement incurred by any Eligible Subsidiary as a Borrower pursuant to this
Agreement, and the full and punctual payment of all other amounts payable by any
Eligible Subsidiary as a Borrower under this Agreement (including all interest
which accrues after the commencement of any case or proceeding in bankruptcy
after the insolvency of, or for the reorganization of the Company or any of its
Subsidiaries, whether or not allowed in such case or proceeding). This Guaranty
is a guaranty of payment and is not merely a guaranty of collection. Upon
failure by any Eligible Subsidiary to pay punctually any such amount, the
Company shall forthwith on demand pay the amount not so paid at the place and in
the manner specified in this Agreement.

(b) Each Subsidiary Guarantor hereby unconditionally guarantees to the
Administrative Agent, for the benefit of the Lenders, the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) of the
principal of, and interest and fees on, each Loan made to and each LC
Disbursement incurred by any Borrower (excluding itself, if applicable) pursuant
to this Agreement, and the full and punctual payment of all other amounts
payable by any Borrower under this Agreement (including all interest which
accrues after the commencement of any case or proceeding in bankruptcy after the
insolvency of, or for the reorganization of a Subsidiary Guarantor or any of its
subsidiaries, whether or not allowed in such case or proceeding). This Guaranty
is a guaranty of payment and is not merely a guaranty of collection. Upon
failure by any Borrower to pay punctually any such amount, each Subsidiary
Guarantor shall forthwith on demand pay the amount not so paid at the place and
in the manner specified in this Agreement.

 

79



--------------------------------------------------------------------------------

SECTION 11.02. Guaranty Unconditional. To the fullest extent permitted by
applicable law, the obligations of each Guarantor hereunder shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Borrower under this Agreement or any promissory note,
by operation of law or otherwise (except to the extent the foregoing expressly
releases a Guarantor’s obligations under this Article XI);

(b) any modification or amendment of or supplement to this Agreement or any
promissory note (other than any modification, amendment or supplement of this
Article XI effected in accordance with Section 9.02);

(c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Borrower under this Agreement or any
promissory note;

(d) any change in the legal existence, structure or ownership of any Borrower,
or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Borrower or its assets or any resulting release or discharge of
any obligation of any Borrower contained in this Agreement or any promissory
note;

(e) the existence of any claim, set-off or other rights which such Guarantor may
have at any time against any Borrower, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or any unrelated transactions,
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

(f) any invalidity or unenforceability relating to or against any Borrower for
any reason of this Agreement or any promissory note, or any provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
of the principal of or interest on any Loan or any other amount payable by it
under this Agreement; or

(g) any other act or omission to act or delay of any kind by any Borrower, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of or defense to a Guarantor’s obligations
hereunder (in each case other than payment in full of the obligations guaranteed
hereunder).

SECTION 11.03. Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. Except as otherwise permitted hereunder, each Guarantor’s
obligations hereunder shall remain in full force and effect until the
Commitments shall have terminated and the principal of and interest on the
Loans, the LC Disbursements and all other amounts payable by the Borrowers under
this Agreement shall have been paid in full. If at any time any payment of the
principal of or interest on any Loan or any other amount payable by any Borrower
under this Agreement is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of any Borrower or otherwise, each
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.

SECTION 11.04. Waiver by the Guarantors. Each Guarantor irrevocably waives
acceptance hereof, presentment, demand (except as provided in Section 11.01),
protest and any notice not provided for herein, as well as, solely for purposes
of this Article XI, any requirement that at any time any action be taken by any
Person against any Borrower or any other Person.

 

80



--------------------------------------------------------------------------------

SECTION 11.05. Subrogation. Upon making any payment with respect to any Borrower
hereunder, each Guarantor shall be subrogated to the rights of the payee against
such Borrower with respect to such payment; provided that each Guarantor shall
not enforce any payment by way of subrogation unless all principal and interest
on the Loans to such Borrower and all other amounts payable by such Borrower
under this Agreement have been paid in full in cash.

SECTION 11.06. Release of Subsidiary Guarantors. If at any time (x) all or
substantially all of the Equity Interests of any Subsidiary Guarantor are sold,
transferred or otherwise disposed of to a Person other than the Company or its
Subsidiaries or (y) a Subsidiary Guarantor no longer satisfies the requirements
to be a Subsidiary Guarantor pursuant to the terms of this Agreement, then in
each case such Subsidiary Guarantor shall be automatically released from its
guarantee under this Article XI and all of its obligations under this Agreement
and the other Loan Documents to which it is a party, and thereafter such Person
shall no longer constitute a Subsidiary Guarantor under the Loan Documents. At
the request of the Company, the Administrative Agent shall, at the Company’s
expense, execute such documents as are necessary to acknowledge any such release
in accordance with this Section 11.07.

[Remainder of page intentionally left blank]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

WESTLAKE CHEMICAL CORPORATION, as Borrower By:  

/s/ Albert Chao

  Name: Albert Chao   Title: President and Chief Executive Officer

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

WESTECH BUILDING PRODUCTS (EVANSVILLE) LLC

By Westech Building Products, Inc., its Manager

NORTH AMERICAN SPECIALTY PRODUCTS LLC

By North American Pipe Corporation, its Manager

By:  

/s/ Robert Buesinger

  Name: Robert Buesinger   Title: President

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

WESTLAKE CHEMICAL CORPORATION GEISMAR HOLDINGS, INC.

GVGP, INC.

WESTLAKE CHEMICAL INVESTMENTS, INC. WESTLAKE GEISMAR POWER COMPANY LLC

By Westlake Vinyls Company LP, its Manager

By GVGP, Inc., its General Partner

WESTLAKE LONGVIEW CORPORATION

WESTLAKE MANAGEMENT SERVICES, INC.

WESTLAKE NG I CORPORATION

WESTLAKE OLEFINS CORPORATION

WESTLAKE PETROCHEMICALS LLC

By Westlake Chemical Investments, Inc., its Manager

WESTLAKE PIPELINE INVESTMENTS LLC

By Westlake Chemical Investments, Inc., its Manager

WESTLAKE POLYMERS LLC

By Westlake Chemical Investments, Inc., its Manager

WESTLAKE PVC CORPORATION

WESTLAKE RESOURCES CORPORATION

WESTLAKE STYRENE LLC

By Westlake Chemical Investments, Inc., its Manager

WESTLAKE SUPPLY AND TRADING COMPANY

WESTLAKE VINYL CORPORATION

WESTLAKE VINYLS COMPANY LP

By GVGP, Inc., its General Partner

WESTLAKE VINYLS, INC.

WPT LLC

By Westlake Chemical Investments, Inc., its Manager

By:  

/s/ Albert Chao

  Name: Albert Chao   Title: President

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Lender, Issuing Bank and
Swingline Lender By:  

/s/ Laurie C. Tuzo

  Name: Laurie C. Tuzo   Title: Managing Director

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Lindsay Kim

  Name: Lindsay Kim   Title: Vice President

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Ashley Walsh

  Name: Ashley Walsh   Title: Director

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:  

/s/ Jyothi Narayanan

  Name: Jyothi Narayanan   Title: Vice President

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:  

/s/ Yvonne Tilden

  Name: Yvonne Tilden   Title: Director By:  

/s/ Ross Levitsky

  Name: Ross Levitsky   Title: Managing Director

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title: Authorized Signatory

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender By:  

/s/ Christian S. Brown

  Name: Christian S. Brown   Title: Managing Director

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY, as Lender By:  

/s/ Matt McCain

  Name: Matt McCain   Title: Senior Vice President

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender By:  

/s/ Mark McCullough

  Name: Mark McCullough   Title: Senior Vice President

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as Lender By:  

/s/ Jason Deegan

  Name: Jason Deegan   Title: Vice President

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:  

/s/ Sinan Tarlan

  Name: Sinan Tarlan   Title: Authorized Signatory

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ Justin Lien

  Name: Justin Lien   Title: Director

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Lender By:  

/s/ Denise Bushee

  Name: Denise Bushee   Title: Associate Director By:  

/s/ Darlene Arias

  Name: Darlene Arias   Title: Director

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01A

Commitments

 

Lender

   Commitment      Applicable Percentage  

JPMorgan Chase Bank, N.A.

   $ 150,000,000         15.000000000 % 

Bank of America, N.A.

   $ 105,000,000         10.500000000 % 

Wells Fargo Bank, National Association

   $ 105,000,000         10.500000000 % 

Citibank, N.A.

   $ 95,000,000         9.500000000 % 

Deutsche Bank AG New York Branch

   $ 95,000,000         9.500000000 % 

Goldman Sachs Bank USA

   $ 95,000,000         9.500000000 % 

PNC Bank, National Association

   $ 95,000,000         9.500000000 % 

Branch Banking & Trust

   $ 50,000,000         5.000000000 % 

Capital One, National Association

   $ 50,000,000         5.000000000 % 

BMO Harris Bank N.A.

   $ 40,000,000         4.000000000 % 

Royal Bank of Canada

   $ 40,000,000         4.000000000 % 

SunTrust Bank

   $ 40,000,000         4.000000000 % 

UBS AG, Stamford Branch

   $ 40,000,000         4.000000000 %    

 

 

    

 

 

 

TOTAL

   $ 1,000,000,000         100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01B

Swingline Commitments

 

Swingline Lender

   Swingline Commitment  

JPMorgan Chase Bank, N.A.

   $ 50,000,000      

 

 

 

TOTAL

   $ 50,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01C

Letter of Credit Commitments

 

Issuing Bank

   Letter of Credit Commitment  

JPMorgan Chase Bank, N.A.

   $ 150,000,000      

 

 

 

TOTAL

   $ 150,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.06

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]1 ] 3.   
Borrower(s):   

 

4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    The Credit Agreement
dated as of August 23, 2016 among Westlake Chemical Corporation, the other
Borrowers referred to therein, the Guarantors referred to therein, the Lenders
parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans3      $         $           %       $         $           %   
   $         $           %   

Effective Date:                          , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

    By:  

 

  Title:

ASSIGNEE

 

[NAME OF ASSIGNEE]

    By:  

 

  Title:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Tranche A Commitment,” “Tranche B Commitment,” etc.)

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By

 

 

 

Title:

[Consented to:]5

JPMORGAN CHASE BANK, N.A., as

Issuing Bank and Swingline Lender

By

 

 

 

Title:

[                                     ], as

Issuing Bank

By

 

 

 

Title:

WESTLAKE CHEMICAL CORPORATION

By

 

 

Title:

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Company and/or other parties (e.g.
Swingline Lender, Issuing Banks) is required by the terms of the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of an original executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

10 South Dearborn

Chicago, Illinois 60603

Attention: Bianca Hernandez

E-mail: jpm.agency.cri@jpmorgan.com

With a copy to:

E-mail: Bianca.e.hernandez@jpmorgan.com

Re: Westlake Chemical Corporation

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of August 23, 2016 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Westlake Chemical Corporation (the
“Company”), the other Borrowers referred to therein, the Guarantors referred to
therein, the Lenders from time to time party thereto, the Issuing Banks from
time to time party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The undersigned Borrower hereby gives you notice pursuant to
[Section 2.03]1 [Section 2.05]2 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in connection therewith the Borrower
specifies the following information with respect to such Borrowing requested
hereby:

 

1. Aggregate principal amount of Borrowing:3                     

 

2. Date of Borrowing (which shall be a Business Day):                     

 

3. Type of Borrowing (ABR or Eurodollar):                     

 

4. Interest Period (if a Eurodollar Borrowing):4                     

 

5. Applicable Currency:                     

 

 

1  To be included in the case of a Revolving Borrowing request only.

2  To be included in the case of a Swingline Borrowing request only.

3  Not less than applicable amounts specified in Section 2.02(c) of the Credit
Agreement.

4  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

6. Location and number of the Borrower’s account or any other account designated
by the Borrower in accordance with Section 2.07 of the Credit Agreement to which
proceeds of Borrowing are to be disbursed:                     

[Signature Page Follows]



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] 4.02 of the Credit Agreement are satisfied as of the
date hereof.

 

Very truly yours, [            ], as Borrower By:  

 

Name:   Title  



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 23, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Westlake Chemical Corporation, the other Borrowers referred
to therein, the Guarantors referred to therein, the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                              , 20[        ]



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 23, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Westlake Chemical Corporation, the other Borrowers referred
to therein, the Guarantors referred to therein, the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                              , 20[        ]



--------------------------------------------------------------------------------

EXHIBIT C-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 23, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Westlake Chemical Corporation, the other Borrowers referred
to therein, the Guarantors referred to therein, the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or IRS
Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:     Name:   Title:

Date:                              , 20[        ]



--------------------------------------------------------------------------------

EXHIBIT C-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 23, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Westlake Chemical Corporation, the other Borrowers referred
to therein, the Guarantors referred to therein, the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code. The undersigned has
furnished the Administrative Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:                              , 20[        ]

 

1



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

ELECTION TO PARTICIPATE

                             , 20        

JPMORGAN CHASE BANK, N.A.

  as Administrative Agent for the Lenders

  named in the Credit Agreement dated as of

  August 23, 2016 among Westlake

  Chemical Corporation, the other Borrowers

  referred to therein, the Guarantors referred

  to therein, the Lenders party thereto, and

  JPMorgan Chase Bank, N.A., as

  Administrative Agent (as amended,

  amended and restated, supplemented,

  waived or otherwise modified from time

  to time, the “Credit Agreement”)

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, <NAME OF ELIGIBLE SUBSIDIARY>, a <JURISDICTION OF FORMATION>
<TYPE OF ENTITY>, hereby elects to be an Eligible Subsidiary for purposes of the
Credit Agreement, effective from the date hereof until an Election to Terminate
shall have been delivered on behalf of the undersigned in accordance with the
Credit Agreement. The undersigned confirms that the representations and
warranties set forth in Article X of the Credit Agreement are true and correct
in all material respects as to the undersigned as of the date hereof (except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date), and the undersigned hereby agrees to perform all the
obligations of an Eligible Subsidiary under, and to be bound in all respects by
the terms of, the Credit Agreement, including without limitation Section 11.08
thereof, as if the undersigned were a signatory party thereto.

[Tax disclosure pursuant to Section 10.04 of the Credit Agreement]

The address to which all notices to the undersigned under the Credit Agreement
should be directed is:

 

D-1



--------------------------------------------------------------------------------

This instrument shall be governed by and construed in accordance with and the
laws of the State of New York.

 

Very truly yours, <NAME OF ELIGIBLE SUBSIDIARY> By:  

 

  Name:   Title:

The undersigned hereby confirms that <NAME OF ELIGIBLE SUBSIDIARY> is an
Eligible Subsidiary for purposes of the Credit Agreement described above.

 

WESTLAKE CHEMICAL CORPORATION By:  

 

  Name:   Title:

Receipt of the above Election to Participate is hereby acknowledged on and as of
the date set forth above.

 

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent

By:  

 

  Name:   Title:

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

ELECTION TO TERMINATE

                             , 20        

JPMORGAN CHASE BANK, N.A.

  as Administrative Agent for the Lenders

  named in the Credit Agreement dated as

  of August 23, 2016 among Westlake

  Chemical Corporation, the other

  Borrowers referred to therein, the

  Guarantors referred to therein, the

  Lenders party thereto, and JPMorgan

  Chase Bank, N.A., as Administrative

  Agent (as amended, amended and

  restated, supplemented, waived or

  otherwise modified from time to time,

  the “Credit Agreement”)

Ladies and Gentlemen:

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

The undersigned, <NAME OF ELIGIBLE SUBSIDIARY>, a <JURISDICTION OF FORMATION>
<TYPE OF ENTITY>, hereby elects to terminate its status as an Eligible
Subsidiary for purposes of the Credit Agreement, effective as of the date
hereof. The undersigned hereby represents and warrants that all principal and
interest on all promissory notes of the undersigned and all other amounts
payable by the undersigned pursuant to the Credit Agreement have been paid in
full on or prior to the date hereof. Notwithstanding the foregoing, this
Election to Terminate shall not affect any obligation of the undersigned under
the Credit Agreement or under any promissory notes heretofore incurred.

 

E-1



--------------------------------------------------------------------------------

This instrument shall be governed by and construed in accordance with the laws
of the State of New York.

 

Very truly yours, <NAME OF ELIGIBLE SUBSIDIARY> By:  

 

  Name:   Title:

The undersigned hereby confirms that the status of <NAME OF ELIGIBLE SUBSIDIARY>
as an Eligible Subsidiary for purposes of the Credit Agreement described above
is terminated as of the date hereof.

 

WESTLAKE CHEMICAL CORPORATION By:  

 

  Name:   Title:

Receipt of the above Election to Terminate is hereby acknowledged on and as of
the date set forth above.

 

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent

By:  

 

  Name:   Title:

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

JOINDER AGREEMENT

Reference is made to the Credit Agreement, dated as of August 23, 2016 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”) among Westlake Chemical Corporation, the
other Borrowers referred to therein, the Guarantors referred to therein, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
Terms defined in the Credit Agreement are used herein with the same meanings.

NOW, THEREFORE, the Administrative Agent and [    ] (the “New Guarantor”) in its
capacity as a Guarantor, hereby agree as follows:

1. Joinder as Guarantor. In accordance with Section 5.10(a) of the Credit
Agreement, the New Guarantor by its signature below becomes a Guarantor under
the Credit Agreement with the same force and effect as if originally named
therein as a Guarantor, but in any event subject to the same terms, provisions
and limitations set forth in Article XI of the Credit Agreement. The New
Guarantor hereby agrees to all the terms and provisions of the Credit Agreement
applicable to it as a Guarantor. Each reference to a Guarantor in the Credit
Agreement shall be deemed to include the New Guarantor.

2. Representations and Warranties. The New Guarantor represents and warrants
that each of the representations and warranties set forth in the Credit
Agreement and applicable to the undersigned is true in all material respects on
and as of the date hereof, except to the extent any such representation and
warranty (i) expressly relates to an earlier date in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects.

4. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile or electronic transmission shall be as
effective as delivery of an original executed counterpart of this Joinder
Agreement.

6. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

7. Notices. All notices, requests and demands to or upon the New Guarantor, the
Administrative Agent or any Lender shall be governed by the terms of Section
9.01 of the Credit Agreement.

8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[    ], as a Guarantor By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

F-2